Exhibit 10.7

Execution Version

GAS GATHERING AGREEMENT

BY AND BETWEEN

ROSEHILL OPERATING COMPANY, LLC, AS PRODUCER

AND

GATEWAY GATHERING AND MARKETING COMPANY, AS GATHERER



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 DEFINITIONS

     1  

Section 1.1

  

Definitions

     1  

Section 1.2

  

Other Terms

     10  

Section 1.3

  

References and Rules of Construction

     10  

ARTICLE 2 DEDICATION OF PRODUCTION

     11  

Section 2.1

  

Producer’s Dedication

     11  

Section 2.2

  

Conflicting Dedications

     11  

Section 2.3

  

Producer’s Reservation

     12  

Section 2.4

  

Releases from Dedication

     12  

Section 2.5

  

Covenant Running with the Land

     14  

Section 2.6

  

Memorandum

     14  

Section 2.7

  

Construction Costs

     14  

ARTICLE 3 SYSTEM EXPANSION AND CONNECTION OF WELLS

     15  

Section 3.1

  

Development Report; System Plan; Meetings

     15  

Section 3.2

  

Expansion of System and Connection of Separator Facilities

     18  

Section 3.3

  

Temporary Services

     20  

Section 3.4

  

Cooperation

     21  

Section 3.5

  

Compression

     21  

Section 3.6

  

Grant of Access; Real Property Rights

     21  

ARTICLE 4 TENDER, NOMINATION, AND GATHERING OF PRODUCTION

     22  

Section 4.1

  

Tender of Dedicated Production

     22  

Section 4.2

  

Services; Service Standard

     22  

Section 4.3

  

Nominations, Scheduling, Balancing and Curtailment

     22  

Section 4.4

  

Suspension/Shutdown of Service

     23  

Section 4.5

  

Marketing and Transportation

     24  

Section 4.6

  

No Prior Flow of Gas in Interstate Commerce

     24  

ARTICLE 5 FEES

     24  

Section 5.1

  

Fees

     24  

Section 5.2

  

Fee Adjustments

     24  

Section 5.3

  

Treatment of Byproducts, L&U, Fuel and Related Matters

     25  

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE 6 QUALITY AND PRESSURE SPECIFICATIONS

     27  

Section 6.1

  

Quality Specifications

     27  

Section 6.2

  

Failure to Meet Specifications

     28  

Section 6.3

  

Pressure

     28  

ARTICLE 7 TERM

     28  

Section 7.1

  

Term

     28  

Section 7.2

  

Effect of Termination or Expiration of the Term

     28  

ARTICLE 8 TITLE AND CUSTODY

     29  

Section 8.1

  

Title

     29  

Section 8.2

  

Custody

     29  

ARTICLE 9 BILLING AND PAYMENT

     29  

Section 9.1

  

Statements

     29  

Section 9.2

  

Payments

     30  

Section 9.3

  

Adequate Assurances

     31  

Section 9.4

  

Audit

     31  

ARTICLE 10 REMEDIES

     31  

Section 10.1

  

Suspension of Performance; Temporary Release from Dedication

     31  

Section 10.2

  

No Election

     32  

Section 10.3

  

DIRECT DAMAGES

     32  

ARTICLE 11 FORCE MAJEURE

     32  

Section 11.1

  

Force Majeure

     32  

Section 11.2

  

Extension Due to Force Majeure

     33  

ARTICLE 12 CHANGE IN LAW; UNECONOMIC SERVICE

     33  

Section 12.1

  

Changes in Applicable Law

     33  

Section 12.2

  

Unprofitable Operations and Rights of Termination

     34  

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE 13 REGULATORY STATUS

     36  

Section 13.1

  

Non-Jurisdictional System

     36  

Section 13.2

  

Government Authority Modification

     36  

ARTICLE 14 INDEMNIFICATION AND INSURANCE

     36  

Section 14.1

  

Reciprocal Indemnity

     36  

Section 14.2

  

Indemnification Regarding Third Parties

     37  

Section 14.3

  

Penalties

     37  

Section 14.4

  

Insurance

     37  

ARTICLE 15 ASSIGNMENT

     38  

Section 15.1

  

Assignment of Rights and Obligations under this Agreement

     38  

Section 15.2

  

Pre-Approved Assignments

     39  

Section 15.3

  

Change of Control

     39  

ARTICLE 16 OTHER PROVISIONS

     39  

Section 16.1

  

Relationship of the Parties

     39  

Section 16.2

  

Notices

     39  

Section 16.3

  

Entire Agreement; Conflicts

     40  

Section 16.4

  

Waivers; Rights Cumulative

     40  

Section 16.5

  

Amendment

     40  

Section 16.6

  

Governing Law; Venue

     40  

Section 16.7

  

Parties in Interest

     41  

Section 16.8

  

Preparation of Agreement

     41  

Section 16.9

  

Severability

     41  

Section 16.10

  

Counterparts

     41  

Section 16.11

  

Confidentiality

     41  

 

EXHIBITS AND SCHEDULES

SCHEDULE A

  

OPERATING TERMS AND CONDITIONS

EXHIBIT A

  

DESCRIPTION OF DEDICATION AREA

EXHIBIT B

  

INSURANCE

EXHIBIT C

  

INDIVIDUAL FEE; THRESHOLD AMOUNT

 

- iii -



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT

This Gas Gathering Agreement is made and entered into on April 27, 2017
(together with each Agreement Addendum and the Exhibits hereto, this
“Agreement”), but is effective as of April 27, 2017 (the “Effective Date”), by
and between Rosehill Operating Company, LLC, a Delaware limited liability
company (“Producer”), and Gateway Gathering and Marketing Company, a Maryland
corporation (“Gatherer”). Producer and Gatherer may be referred to individually
as “Party” or collectively as “Parties.”

Recitals:

A. Producer owns rights, title and interests in certain oil and gas leases and
other interests located within the Dedication Area that require services related
to the gathering of hydrocarbons.

B. Producer wishes to obtain such gathering services from Gatherer pursuant to
this Agreement.

C. Producer desires to dedicate certain Gas attributable to its right, title,
and interest in certain oil and gas leases and other interests located within
the Dedication Area to the System (defined below).

D. Gatherer owns and operates an Individual System that gathers Gas from certain
oil and gas leases and other interests.

Agreements:

NOW, THEREFORE, in consideration of the mutual agreements in this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Gatherer and Producer hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following capitalized
terms shall have the meanings ascribed to them below:

“Abandonment Date” has the meaning given to it in Section 3.2(d).

“Additional/Accelerated Well” has the meaning given to it in Section 3.2(c).

“Adequate Assurance of Performance” has the meaning given to it in Section 9.3.

“Adjustment Year” has the meaning given to it in Section 5.2(a)(ii).

“Administrator” has the meaning given to it in Section 6.1(b).



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, or is Controlled by,
or is under common Control with, such Person. Producer and Gatherer and Raven
Gathering System, LLC shall not be considered Affiliates of each other for
purposes of this Agreement, except for Section 2.2(b).

“Affiliate Entity” means any Affiliate to whom Gatherer assigns its rights and
obligations under this Agreement.

“Affiliate Entity Dedicated Properties” has the meaning given to it in Section
15.1(a)(ii).

“Agreement” has the meaning set forth in the preamble hereof.

“Agreement Addendum” means an Agreement Addendum by and between Producer and
Gatherer that expressly states that it is governed by this Agreement.

“Agreement Addenda” shall be the collective reference to each Agreement Addendum
then in effect.

“Btu” means the amount of heat required to raise the temperature of one pound of
water one degree Fahrenheit at a pressure of 14.73 Psia and determined on a
gross, dry basis.

“Business Day” means a Day (other than a Saturday or Sunday) on which commercial
banks in the State of Texas are generally open for business.

“Cancellation Date” has the meaning given to it in Section 3.1(c).

“Claiming Party” has the meaning given to it in the definition of “Force
Majeure”.

“Communications” has the meaning given to it in Section 16.2.

“Conditional Amount” has the meaning set forth in Section 9.1(a).

“Conflicting Dedication” means any gathering agreement, commitment, or
arrangement (including any volume commitment) that requires Producer’s owned Gas
or Gas that Producer controls to be gathered on any gathering system or similar
system other than the System, including any such agreement, commitment, or
arrangement burdening properties hereinafter acquired by Producer in the
Dedication Area. No dedication of acreage shall constitute a Conflicting
Dedication if Producer’s requirement under such dedication is to deliver Gas
from the tailgate of the System or any other point that is a Delivery Point
hereunder.

“Control” (including the term “Controlled”) means (a) with respect to any
Person, the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting shares, by contract, or otherwise and (b) with respect to
any Gas, such Gas produced from the Dedication Area and owned by a Third Party
or an Affiliate and with respect to which Producer has the contractual right or
obligation (pursuant to a marketing, agency, operating, unit, or similar
agreement) to market such Gas and Producer elects or is obligated to market such
Gas on behalf of the applicable Third Party or Affiliate.

 

- 2 -



--------------------------------------------------------------------------------

“Credit-Worthy Person” means a Person with a senior unsecured and
credit-unenhanced long term debt rating equivalent to A- or better as determined
by at least two rating agencies, one of which must be either Standard & Poor’s
or Moody’s (or if either one or both are not available, equivalent ratings from
alternate rating sources reasonably acceptable to Gatherer).

“Crude Oil” has the meaning assigned to such term in any Transaction Document
relating to the provision of crude oil gathering services by Gatherer.

“Crude Oil Gathering System” has the meaning assigned to the term “Individual
System” in any Transaction Document relating to the provision of crude oil
gathering services by Gatherer.

“Day” means a period of time beginning at 12:00 a.m. (midnight) Central Time on
a calendar day and ending at 12:00 a.m. (midnight) Central Time on the
succeeding calendar day. The term “Daily” shall have the correlative meaning.

“Dedicated Production” means (a) Gas owned by Producer or an Affiliate of
Producer and produced from a Well within the Dedication Area that is operated by
Producer or an Affiliate of Producer, (b) Gas produced within the Dedication
Area that is owned by a Third Party and under the Control of Producer and
(c) Purchased Dedicated Production.

“Dedicated Properties” means the interests held by Producer or its Affiliate in
the oil and/or gas leases, mineral interests, and other similar interests as of
the Effective Date or acquired by Producer or its Affiliates after the Effective
Date that relate to land within the Dedication Area. Notwithstanding the
foregoing, any interest that is permanently released pursuant to Section 2.4(a)
or otherwise, shall cease to be included in this definition of “Dedicated
Properties” immediately upon the effectiveness of such permanent release.

“Dedication Area” means the area described on Exhibit A, including any additions
or supplements to such Exhibit after the Effective Date, and, when the context
requires.

“Delivery Point” means the point at which custody transfers from Gatherer to or
for the account of Producer. The custody transfer point may include (a) the
facilities of a Downstream Facility, (b) the facilities of a gas processing
facility, or (c) any other point as may be mutually agreed between the Parties.
The Delivery Points for each Individual System in existence on the Effective
Date shall be set forth in writing between Producer and Gatherer, and additional
points may become Delivery Points hereunder upon mutual agreement of the Parties
as construction is completed on additional facilities in satisfaction of the
needs identified by Producer and the Parties shall continuously update the list
of Delivery Points by mutual agreement.

“Development Report” has the meaning given to it in Section 3.1(a).

“Downstream Facility” means any pipeline downstream of any Delivery Point on the
System.

“Drilling Unit” means the area fixed for the drilling of one Well by order or
rule of any applicable Governmental Authority, or (if no such order or rule is
applicable) the area fixed for the drilling of a Well or Planned Well reasonably
established by the pattern of drilling in the applicable area or otherwise
established by Producer in its reasonable discretion.

 

- 3 -



--------------------------------------------------------------------------------

“Drip Condensate” means that portion of Gas owned or Controlled by Producer that
is received into the System (without manual separation or injection) that
condenses in the System, and is recovered from the System as a liquid by
Gatherer.

“Effective Date” has the meaning given to it in the preamble of this Agreement.

“Escalation Percentage” means 3.0%.

“Excluded Amounts” means Gatherer’s general and administrative costs and any
costs for design or construction of facilities that can be used to connect other
Planned Wells or Planned Separator Facilities in the Development Report that
Producer at such time intends to develop.

“Facility Segment” means each segment of an Individual System comprised of
facilities beginning at a Receipt Point and ending at a Delivery Point. If an
Individual System does not contain any such distinct segment, then the term
Facility Segment shall be synonymous with Individual System.

“First Development Report” has the meaning given to it in Section 3.1(a).

“Flash Gas” means any gas that has been vaporized from Crude Oil resulting from
the gathering and treating of Crude Oil in the Crude Oil Gathering System
pursuant to any Transaction Document relating to the provision of crude oil
gathering services by Gatherer and that has been collected by Gatherer.

“Force Majeure” means an event that is not within the reasonable control of the
Party claiming suspension (the “Claiming Party”), and that by the exercise of
reasonable due diligence the Claiming Party is unable to avoid or overcome in a
reasonable manner. To the extent meeting the foregoing requirements, Force
Majeure includes: (a) acts of God; (b) wars (declared or undeclared);
(c) insurrections, hostilities, riots; (d) floods, droughts, fires, storms,
storm warnings, landslides, lightning, earthquakes, washouts; (e) industrial
disturbances, acts of a public enemy, acts of terror, sabotage, blockades,
epidemics; (f) arrests and restraints of rulers and peoples; (g) civil
disturbances; (h) explosions, breakage or accidents to machinery or lines of
pipe; (i) hydrate obstruction or blockages of any kind in lines of pipe;
(j) freezing of wells or delivery facilities, partial or entire failure of
wells, and other events beyond the reasonable control of the Claiming Party that
affect the timing of production or production levels; (k) action or restraint by
court order or any Governmental Authority (so long as the Claiming Party has not
applied for or assisted in the application for, and has opposed where and to the
extent commercially reasonable, such action or restraint), (l) delays or
failures by a Governmental Authority to grant Permits applicable to the System
(or any Individual System) so long as the Claiming Party has used its
commercially reasonable efforts to promptly make any and all required filings
with such Governmental Authority relating to such Permits, and (m) delays or
failures by the Claiming Party to obtain easements and rights of way, surface
leases and other real property interests related to the System (or any
Individual System) from Third Parties, so long as the Claiming Party has used
its commercially reasonable efforts to obtain such easements

 

- 4 -



--------------------------------------------------------------------------------

and rights of way, surface leases and other real property interests. The failure
of a Claiming Party to settle or prevent a strike or other labor dispute with
employees shall not be considered to be a matter within such Claiming Party’s
control.

“Gallon” means one U.S. Standard gallon measured at 60 degrees Fahrenheit.

“Gas” means any mixture of gaseous hydrocarbons, consisting essentially of
methane and heavier hydrocarbons, including Flash Gas and, unless otherwise
expressly provided herein, liquefiable hydrocarbons and including inert and
noncombustible gases.

“Gatherer” has the meaning set forth in the preamble of this Agreement.

“Gatherer Group” means Gatherer, its Affiliates, and the directors, officers,
employees, and agents of Gatherer and its Affiliates, including Raven Pipeline,
even though Raven Pipeline holds no equity in Gatherer.

“Governmental Authority” means any federal, state, local, municipal, tribal or
other government; any governmental, regulatory (including self-regulatory) or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial, legislative,
regulatory or taxing authority or power; and any court or governmental tribunal,
including any tribal authority having or asserting jurisdiction.

“Gross Heating Value” means the number of Btu produced by the combustion, on a
dry basis and at a constant pressure, of the amount of Gas which would occupy a
volume of 1 cubic foot at a temperature of 60 degrees Fahrenheit and at a
pressure of 14.73 Psia, with air of the same temperature and pressure as the
Gas, when the products of combustion are cooled to the initial temperature of
the Gas and air and when the water formed by combustion is condensed to the
liquid state. Hydrogen sulfide shall be deemed to have no heating value.

“Group” means (a) with respect to Gatherer, the Gatherer Group, and (b) with
respect to Producer, the Producer Group.

“Increase in Fee” has the meaning given to it in Section 5.2(b).

“Index” has the meaning given to it in Schedule A.

“Individual Fee” means the rate for each Individual System set forth on Exhibit
C.

“Individual System” means the portion of the System beginning at the Receipt
Points described on the applicable Agreement Addendum and ending at the Delivery
Points described on the applicable Agreement Addendum. The Individual Systems in
existence on the Effective Date are more particularly described in the
applicable Agreement Addendum. Additional Individual Systems may be added to the
System from time to time in satisfaction of the needs identified by Producer and
evidenced in writing between Producer and Gatherer.

“Initial Term” has the meaning given to it in Section 7.1.

 

- 5 -



--------------------------------------------------------------------------------

“Interest Rate” means, on the applicable date of determination, the prime rate
(as published in the “Money Rates” table of The Wall Street Journal, eastern
edition, or if such rate is no longer published in such publication or such
publication ceases to be published, then as published in a similar national
business publication as mutually agreed by the Parties) plus an additional two
percentage points (or, if such rate is contrary to any applicable Law, the
maximum rate permitted by such applicable Law).

“Invoice Month” has the meaning given to it in Section 9.1(a).

“Law” means any applicable statute, law, rule, regulation, ordinance, order,
code, ruling, writ, injunction, decree or other official act of or by any
Governmental Authority.

“Loss” or “Losses” means any actions, claims, causes of action (including
actions in rem or in personam), settlements, judgments, demands, liens,
encumbrances, losses, damages, fines, penalties, interest, costs, liabilities,
expenses (including expenses attributable to the defense of any actions or
claims and attorneys’ fees) of any kind or character (except punitive or
exemplary damages), including Losses for bodily injury, death, or property
damage, whether under judicial proceedings, administrative proceedings or
otherwise, and under any theory of tort, contract, breach of contract, breach of
representation or warranty (express or implied) or by reason of the conditions
of the premises of or attributable to any Person or Person or any Party or
Parties.

“MAOP” means maximum allowable operating pressure for the applicable Individual
System, or relevant Facility Segment, as specified in the applicable Agreement
Addendum.

“Mcf” means one thousand Standard Cubic Feet.

“Measurement Device” means the meter body (which may consist of an orifice meter
or ultrasonic meter), Gas metering device, tube, orifice plate, connected pipe,
tank strapping, and fittings used in the measurement of Gas flow and volume
and/or Btu content.

“Meetings of Senior Management” means meetings between senior members of
management of Gatherer and Producer, or, if applicable, senior members of
management of an Affiliate of Gatherer or Producer, respectively, that Controls
such entity.

“MMBtu” means one million Btu.

“Modifications” has the meaning given to it in Section 3.1(c).

“Month” means a period of time from 7:00 a.m. Central Time on the first Day of a
calendar month until 7:00 a.m. Central Time on the first Day of the next
succeeding calendar month. The term “Monthly” shall have the correlative
meaning.

“Monthly Loss/ Gain Report” means the report delivered pursuant to Section
9.1(d), which shall include all of the information required to be included in
such report as detailed in Section 5.3.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to its
statistical rating business.

 

- 6 -



--------------------------------------------------------------------------------

“On-Line Deadline” has the meaning given to it in Section 3.2(b).

“Other System Fuel” means all actual Gas measured and used as fuel by Gatherer
for Other Services. For the avoidance of doubt, to the extent any Gas is used as
fuel and is not System Fuel but such fuel has not been measured, such Gas shall
be System L&U.

“Other Services” means services that (i) may be provided to Producer, any of its
Affiliates or to any Third Party and (ii) pertain to the production of oil,
other hydrocarbons, water and waste products from the production of
hydrocarbons.

“Party” or “Parties” has the meaning set forth in the preamble of this
Agreement.

“Period of Five Years” means, with respect to any report delivered hereunder,
the period from the first Day of the fiscal quarter during which such report is
required to be delivered until the fifth anniversary thereof.

“Period of Three Years” means, with respect to any report delivered hereunder,
the period beginning on the first Day of the fiscal quarter during which such
report is required to be delivered and ending 36 Months after such date.

“Permits” means any permit, license, approval, or consent from a Governmental
Authority.

“Person” means any individual, corporation, company, partnership, limited
partnership, limited liability company, trust, estate, Governmental Authority,
or any other entity.

“Planned Separator Facility” has the meaning given to it in Section 3.1(b)(i).

“Planned Well” has the meaning given to it in Section 3.1(b)(i).

“Process Flare” means the Gas flared by Gatherer (a) in its discretion in light
of safety, environmental or maintenance considerations or (b) at the direction
of Producer.

“Producer” has the meaning set forth in the first paragraph hereof.

“Producer Group” means Producer, its Affiliates, and the directors, officers,
employees, and agents of Producer and its Affiliates.

“Producer Meters” means any Measurement Device owned and operated by Producer
(or caused to be installed or operated by Producer).

“Psia” means pounds per square inch absolute.

“Purchased Dedicated Production” means Gas produced by a Third Party that
(a) either (i) has been purchased by Producer or (ii) the Parties have mutually
agreed should be considered “Dedicated Production,” and (b) for which the
Parties have agreed upon a Receipt Point for delivery into the Individual
System.

 

- 7 -



--------------------------------------------------------------------------------

“Receipt Point” means the point at which custody transfers from Producer to
Gatherer. The custody transfer point may include: (a) the flange at which the
applicable Separator Facility or Well connects to the System, (b) the upstream
flange of the first Measurement Device owned by Gatherer on the System, or
(c) any other point mutually agreed between Gatherer and Producer that is listed
in the applicable Agreement Addendum. The Receipt Points in existence on the
Effective Date shall be set forth in writing between Producer and Gatherer, and
additional points may become Receipt Points hereunder upon mutual agreement of
the Parties as construction is completed on additional facilities in
satisfaction of the needs identified by Producer and the Parties shall
continuously update the list of Receipt Points by mutual agreement.

“Redetermination Deadline” has the meaning given to it in Section 5.2(a)(ii).

“Redetermination Proposal” has the meaning given to it in Section 5.2(a)(i).

“Redetermined Individual Fee” has the meaning given to it in Section 5.2(a)(i).

“Rules” has the meaning given to it in Section 16.6.

“Separator Facility” means the surface facility where the Gas produced from one
or more Wells in the Dedication Area is collected and gas and water are
separated from the Crude Oil. A Separator Facility may be known by Gatherer as
an econode but may also refer to a well pad or other facility from which Gas is
delivered in the System.

“Services” means: (a) the receipt of Producer’s owned or Controlled Gas at the
Receipt Points; (b) the receipt of Flash Gas into the System, (c) the gathering
and compressing of such Gas and the collection of any Drip Condensate; (d) the
redelivery of Gas with a Thermal Content specified in Section 4.4; and (e) the
other services to be performed by Gatherer in respect of such Gas as set forth
in this Agreement, all in accordance with the terms of this Agreement (including
any services with respect to the Thermal Content of the received or delivered
Gas and received Drip Condensate, metering services, other services to account
for Flash Gas, Drip Condensate, System L&U, System Fuel, and Other System Fuel
that may result in a reduction of or an increase to the redelivered Gas pursuant
to Section 4.2.)

“Services Fee” means, collectively, the fees described in Section 5.1.

“Standard & Poor’s” means Standard & Poor’s Rating Group, a division of McGraw
Hill, Inc., or any successor to its statistical rating business.

“Standard Cubic Foot” means that quantity of Gas that occupies one cubic foot of
space when held at a base temperature of 60 degrees Fahrenheit and a pressure of
14.73 Psia.

“System” means, collectively, the Individual Systems described in the Agreement
Addenda, collectively, including: (a) pipelines; (b) compression facilities;
(c) central processing facilities, (d) controls, (e) Delivery Points, meters and
measurement facilities; (f) owned condensate collection and storage facilities;
(g) easements, licenses, rights of way, fee parcels, surface rights and Permits;
and (h) all appurtenant facilities, in each case, that are owned, leased or
operated by each Gatherer to provide Services to Producer or Third Parties, as
such gathering

 

- 8 -



--------------------------------------------------------------------------------

system and/or facilities are modified and/or extended from time to time to
provide Services to Producer pursuant to the terms hereof or to Third Parties,
including the Facility Segments operated under this Agreement by Gatherer.

“System Fuel” means all actual Gas measured and used as fuel for the System,
including Gas used as fuel for compressor stations, stated in MMBtu. For the
avoidance of doubt, to the extent any Gas is used as fuel and is not Other
System Fuel but such fuel has not been measured, such Gas shall be System L&U.

“System L&U” means any Gas, in terms of MMBtu, received into the System that is
lost or otherwise not accounted for incident to, or occasioned by, the
gathering, compressing, and redelivery, of Gas, including Gas used as fuel to
the extent not measured by Gatherer, Gas released through leaks,
instrumentation, relief valves, flares and blow downs of pipelines, vessels and
equipment, measurement losses or inaccuracies, or is vented, flared or lost in
connection with the operation of a pipeline, including line pack for new
facilities; provided that Process Flare shall not constitute System L&U.

“System Plan” has the meaning given to it in Section 3.1(c).

“Target On-Line Date” means, as may be adjusted pursuant to Section 3.2(c), (a)
with respect to a Planned Separator Facility or, with respect to a Planned Well
that is not intended to be serviced by a Separator Facility, such Planned Well,
in either case, that is described for the first time in the First Development
Report, the date specified in the First Development Report for the applicable
Planned Separator Facility or Planned Well, as applicable, and (b) with respect
to any Planned Separator Facility or, with respect to any Planned Well that is
not intended to be serviced by a Separator Facility, such Planned Well, in
either case, that is not described in the First Development Report, 24 Months
after the date of the Development Report that initially reflected the Planned
Separator Facility or Planned Well, as applicable, unless Gatherer consents to a
shorter time period.

“Target Pressure” means, with respect to any Individual System, the pressure set
forth on the applicable Agreement Addendum, which such stated “Target Pressure”
shall be the pressure for the applicable Individual System in the System Plan.

“Tender” means the act of Producer’s making Gas available or causing Gas to be
made available to the System at a Receipt Point, and “Tendered” shall have the
correlative meaning.

“Term” has the meaning given to it in Section 7.1.

“Thermal Content” means, for Gas, the product of the measured volume in Mcfs
multiplied by the Gross Heating Value per Mcf, adjusted to the same pressure
base of 14.73 Psia and expressed in MMBtu; and for a liquid, the product of the
measured volume in gallons multiplied by the Gross Heating Value per Gallon
determined in accordance with the GPA 2145-09 Table of Physical Properties for
Hydrocarbons and GPA 8173 Method for Converting Mass of Natural Gas Liquids and
Vapors to Equivalent Liquid Volumes, in each case as revised from time to time.

 

- 9 -



--------------------------------------------------------------------------------

“Third Party” means any Person other than a Party to this Agreement or any
Affiliate of a Party to this Agreement.

“Threshold Amount” means the “Threshold Amount” set forth on Exhibit C.

“Transaction Document” means each agreement entered into pursuant to the
agreement terms and conditions related to gas gathering services, agreement
terms and conditions related to oil gathering services, agreement terms and
conditions related to produced water services, agreement terms and conditions
related to gas processing services, agreement terms and conditions related to
crude oil treating services, and agreement terms and conditions related to fresh
water services, now or in the future existing between Producer, on the one hand,
and Gatherer or one or more subsidiaries of Gatherer, on the other hand,
together with (i) each additional or replacement agreement entered into between
such Persons and (ii) all amendments or modifications to each of the foregoing.

“Well” means a well (i) for the production of hydrocarbons, (ii) that is located
in the Dedication Area, (iii) in which Producer owns an interest, and (iv) for
which Producer has a right or obligation to market Gas produced thereby through
ownership or pursuant to a marketing, agency, operating, unit, or similar
agreement.

“Year” means a period of time from January 1 of a calendar year through
December 31 of the same calendar year; provided that the first Year shall
commence on the Effective Date and run through December 31 of that calendar
year, and the last Year shall commence on January 1 of the calendar year and end
on the Day on which this Agreement terminates.

Section 1.2 Other Terms. Other capitalized terms used in this Agreement and not
defined in Section 1.1 have the meanings ascribed to them throughout this
Agreement.

Section 1.3 References and Rules of Construction. All references in this
Agreement to Exhibits, Articles, Sections, subsections and other subdivisions
refer to the corresponding Exhibits, Articles, Sections, subsections and other
subdivisions of or to this Agreement unless expressly provided otherwise. Titles
appearing at the beginning of any Articles, Sections, subsections and other
subdivisions of this Agreement are for convenience only, do not constitute any
part of this Agreement, and shall be disregarded in construing the language
hereof. The words “this Agreement,” “herein,” “hereby,” “hereunder” and
“hereof,” and words of similar import, refer to this Agreement as a whole,
including the applicable Agreement Addendum and all Exhibits and other
attachments hereto, all of which are incorporated herein, and not to any
particular Exhibit, Article, Section, subsection or other subdivision unless
expressly so limited. The word “including” (in its various forms) means
“including without limitation.” The word “or” shall mean “and/or” unless a clear
contrary intention exists. The word “from” means from and including, the word
“through” means through and including, and the word “until” means until but
excluding. All references to “$” or “dollars” shall be deemed references to
United States dollars. The words “will” and “shall” have the same meaning,
force, and effect. Each accounting term not defined herein will have the meaning
given to it under generally accepted accounting principles. Pronouns in
masculine, feminine or neuter genders shall be construed to state and include
any other gender, and words, terms and titles (including terms defined herein)
in the singular form shall be construed to include the plural and vice versa,
unless the context otherwise requires. References to any Law, contract or other
agreement mean such Law, contract or agreement as it may be amended from time to
time.

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE 2

DEDICATION OF PRODUCTION

Section 2.1 Producer’s Dedication. Subject to Section 2.2 through Section 2.4,
during the Term, Producer:

(a) exclusively dedicates and commits to deliver to Gatherer under this
Agreement, as and when produced, all of the Gas owned or hereafter acquired by
Producer or an Affiliate of Producer and produced from the Dedicated Properties;

(b) commits to deliver to Gatherer under this Agreement, as and when produced,
all Gas under the control of Producer or an Affiliate of Producer that is
produced from the Dedicated Properties;

(c) agrees not to deliver any Dedicated Production to any other gatherer,
purchaser, marketer or other Person prior to delivery to Gatherer at the Receipt
Points, unless otherwise agreed in writing between the Parties; and

(d) dedicates and commits the Dedicated Properties to Gatherer for performance
of the Services pursuant to this Agreement.

Section 2.2 Conflicting Dedications.

(a) Notwithstanding anything in this Agreement to the contrary, Producer shall
have the right to comply with each of the Conflicting Dedications existing on
the date hereof and any other Conflicting Dedication applicable immediately
before the acquisition of any oil and/or gas leases, mineral interests, and
other similar interests within the Dedication Area (i) that are acquired by
Producer after the Effective Date and (ii) which otherwise would have become
subject to dedication under this Agreement (but not any Conflicting Dedications
entered into in connection with such acquisition). Producer shall have the right
to comply with a Conflicting Dedication only until the first Day of the Month
following the termination of such Conflicting Dedication, at which time the Gas
subject to such Conflicting Dedication shall automatically be dedicated to this
Agreement. Producer shall not extend or renew any Conflicting Dedication and
shall terminate each Conflicting Dedication as soon as permitted under the
underlying contract, without causing Producer to incur any costs or expenses
deemed unreasonable or inappropriate in the opinion of Producer and shall not
enter into any new Conflicting Dedication.

(b) Certain Conflicting Dedications may contain rights of first refusal or other
provisions that (i) entitle Producer to a release of acreage from such
Conflicting Dedication if Producer dedicates the released acreage to a Third
Party or (ii) expressly prohibit Producer from dedicating such released acreage
to an Affiliate of Producer. As used herein, the term “Conflicting Dedication”
shall include both the original right of first refusal (or similar right) and
the dedication resulting from an exercise of such right of first refusal (or
similar right) so long as the resulting dedication covers the same acreage as
the original Conflicting Dedication.

 

- 11 -



--------------------------------------------------------------------------------

(c) To the extent Producer claims that a Conflicting Dedication exists with
respect to certain Services on specified Dedicated Properties, Gatherer shall
have the right to review the documentation creating such Conflicting Dedication,
subject to confidentiality requirements applicable to such Conflicting
Dedication.

Section 2.3 Producer’s Reservation. Producer reserves the following rights
respecting Dedicated Production for itself:

(a) to operate (or cause to be operated) Wells producing Dedicated Production in
its sole discretion, including the right to drill new Wells, repair and rework
old Wells, temporarily shut in Wells, renew or extend, in whole or in part, any
oil and gas lease or term mineral interest, and to cease production from or
abandon any Well or surrender any applicable oil and gas lease, in whole or in
part, when no longer deemed by Producer to be capable of producing in paying
quantities under normal methods of operation;

(b) to use Dedicated Production for lease operations (including reservoir
pressure maintenance) and water treatment facility operations relating to the
lands within the Dedication Area;

(c) to deliver such Dedicated Production or furnish such Dedicated Production to
Producer’s lessors and holders of other burdens on production with respect to
such Dedicated Production as is required to satisfy the terms of the applicable
oil and gas leases or other applicable instruments; and

(d) to pool, communitize or unitize Producer’s interests with respect to
Dedicated Production; provided that Producer’s share of Dedicated Production
produced from such pooled, communitized, or unitized interests shall be
committed and dedicated pursuant to this Agreement.

Section 2.4 Releases from Dedication.

(a) Permanent Releases. Dedicated Production from a Well or Wells affected by
one or more of the conditions below, and the acreage in each Drilling Unit with
respect to such Wells (or, with respect to Purchased Dedicated Production, the
Gas delivered by Producer to the Individual System if the applicable Receipt
Point is affected by one or more of the conditions below), shall be permanently
released from dedication under this Agreement, and Producer may deliver and
commit such Dedicated Production to such other gatherer or gatherers as it shall
determine (including an Affiliate Entity):

(i) Gatherer’s election pursuant to Section 3.3(b) not to provide Services for
(A) any Well or Separator Facility for which Producer failed to deliver a
Development Report on or before the applicable deadline set forth in Section
3.1(a), (B) any Well or Separator Facility not described in the applicable
Development Report or (C) any excess volume of Gas produced from any Well during
any Day that exceeds the volume included in Producer’s estimate set forth in the
most recent Development Report delivered to Gatherer;

 

- 12 -



--------------------------------------------------------------------------------

(ii) upon expiration of the Term, as further described in Section 7.2;

(iii) upon written agreement of Producer and Gatherer;

(iv) upon written notice from Producer, the occurrence of a Force Majeure of the
type described in clauses (k), (l) or (m) of the definition of “Force Majeure”
affecting Gatherer that continues for a period of 12 consecutive Months or more
or a temporary interruption or curtailment described in Section 4.4(d) that
continues for 12 consecutive Months, except to the extent such interruption or
curtailment is caused by the acts or omissions of Producer;

(v) upon an assignment by Gatherer to an Affiliate Entity in accordance with
Section 15.1(a)(ii), provided that simultaneously with such release, the
Affiliate Entity Dedicated Properties are made subject to a gathering agreement
entered into with the Affiliate Entity;

(vi) upon written notice from Producer, if a termination of Services pursuant to
Section 12.2(a) has continued for more than six consecutive Months or, without a
waiting period, if Producer has received notice from Gatherer of its decision
not to provide Services to any planned facilities pursuant to Section 12.2(b);
or

(vii) in accordance with and subject to the terms of Section 3.2(b).

(b) Temporary Release. Dedicated Production and any acreage covering such
Dedicated Production may also be temporarily released from dedication under this
Agreement (i) in accordance with and subject to the terms of Section 3.2(b) or
Section 4.4(d), except to the extent such interruption or curtailment is caused
by the acts or omissions of Producer, and (ii) in the event of a termination of
Services pursuant to Section 12.2 that continues for a period of greater than 60
Days but less than the period specified in Section 2.4(a)(vi). To the extent
that an interruption or curtailment can be limited to a Facility Segment,
Gatherer shall so limit such interruption or curtailment, and to the extent that
Gatherer does so limit such curtailment or interruption, the temporary release
permitted by this Section 2.4(b) shall only apply to the affected Facility
Segment. Such temporary release shall terminate on the date specified herein or
on the date notified in writing by Gatherer to Producer (which date shall, in
all cases, be the first Day of a Month); provided that, if Producer obtained
temporary services from a Third Party (pursuant to a contract that does not give
rise to a default under this Agreement) during the pendency of the applicable
interruption, curtailment or other temporary cessation described in this Section
2.4(b), such reservation shall continue until the earlier of (x) the first Day
of the Month that is three Months after the event or condition that gave rise to
the interruption, curtailment or other temporary cessation has been corrected
and (y) the first Day of the Month after the termination of the applicable
contract with such Third Party.

(c) Evidence of Permanent Release. At the request of Producer, the Parties shall
execute a release agreement reasonably acceptable to all Parties (which, in the
case of a permanent release, shall be in recordable form) reflecting any release
of Dedicated Production or Dedicated Properties pursuant to this Section 2.4.

 

- 13 -



--------------------------------------------------------------------------------

Section 2.5 Covenant Running with the Land. Each of the dedications,
commitments, and covenants made by Producer under this Agreement (a) is a
covenant running with the Dedicated Properties, (b) touches and concerns
Producer’s interests in the Dedicated Properties, and (c) shall be binding on
and enforceable by Gatherer and its successors and assigns. Except as set forth
in Article 15, (a) in the event Producer sells, transfers, conveys, assigns,
grants or otherwise disposes of any or all of its interest in the Dedicated
Properties, then any such sale, transfer, conveyance, assignment, grant or other
disposition shall be made subject to this Agreement and (b) in the event
Gatherer sells, transfers, conveys, assigns, grants or otherwise disposes of any
or all of its interest in the Individual System, then any such sale, transfer,
conveyance, assignment, grant or other disposition shall be made subject to this
Agreement. This Agreement is not an executory contract under Section 365 of
Title 11 of the United States Code (11 U.S.C. § 365).

Section 2.6 Memorandum. Producer hereby authorizes Gatherer to record a
memorandum of the Agreement in the real property records of the counties in
which the Dedication Area is located. All payment terms and pricing information
shall remain confidential and be redacted from any filings in the real property
records.

Section 2.7 Construction Costs.

(a) To compensate Gatherer for the construction costs of each Individual System,
during each quarter of each of the first four years of commercial operation of
such Individual System, Producer must deliver a certain minimum quantity of Gas
to Gatherer. Such minimum quantity during each quarter shall be equal to the
quantity (in McF) that, when multiplied by the Individual Fee as of the
Effective Date, equals 1/16th of the aggregate of Gatherer’s direct documented
third party construction costs for such Individual System (the “Minimum
Commitment”). If Producer does not deliver the Minimum Commitment to Gatherer
during any quarter during the first four years of commercial operation of an
Individual System, then Producer shall pay Gatherer an amount equal to the
Individual Fee as of the Effective Date multiplied by the difference between the
Minimum Commitment and the quantity of McF of Gas actually delivered by Producer
to Gatherer during such quarter.

(b) Gatherer shall provide monthly updates to Producer of the construction costs
incurred by Gatherer during the construction of each Individual System, and
within 60 days after the completion of such Individual System, Gatherer shall
provide Producer with an itemized statement of the aggregate of the construction
costs incurred by Gatherer with respect to such Individual System. Producer
shall have the right to audit, and Gatherer shall provide access to, Gatherer’s
books and records for purposes of verifying such construction costs. Such audit
right shall be at Producer’s sole cost and expense.

 

- 14 -



--------------------------------------------------------------------------------

ARTICLE 3

SYSTEM EXPANSION AND CONNECTION OF WELLS

Section 3.1 Development Report; System Plan; Meetings.

(a) Development Report. On or before May 29, 2017, Producer will provide
Gatherer with a report (“First Development Report”), which shall describe (x) in
detail the planned development, drilling, and production activities relating to
the Dedicated Production through the end of the applicable Period of Three
Years, and (y) generally the long-term drilling and production expectations for
those project areas in which drilling activity is expected to occur during the
applicable Period of Five Years, including the information described in Section
3.1(b). On or before each January 1, each April 1, each July 1, and each
October 1 of each Year following the date on which the First Development Report
is to be delivered, Producer shall provide to Gatherer an update of the
then-current report describing (i) in detail the planned development, drilling,
and production activities relating to the Dedicated Production for the
applicable Period of Three Years and (ii) generally the long-term drilling and
production expectations for those project areas in the Dedication Area in which
drilling activity is expected to occur during the applicable Period of Five
Years (the First Development Report, as updated in accordance with the foregoing
and as the then current report may be updated from time to time, the
“Development Report”).

(b) Development Report Content. With respect to the Dedication Area, the
Development Reports shall include information as to:

(i) the Wells (each, a “Planned Well”) and Separator Facilities (each, a
“Planned Separator Facility”) that Producer expects will be drilled or installed
during the applicable Period of Three Years, including the expected locations,
completion dates thereof (which completion dates shall not be earlier than the
applicable Target On-Line Dates), the expected spud dates of such Planned Wells,
the dates flow is anticipated to initiate from such Wells, and forward looking
production estimates for the applicable Period of Three Years;

(ii) the anticipated characteristics of the production from such Wells
(including liquids content and gas and liquids composition) and the projected
Gas production volumes and production pressures;

(iii) the earliest date on which one or more Wells are expected to be fractured,
if applicable;

(iv) the Receipt Point(s) and Delivery Point(s) (including proposed receipt
points and delivery points not yet included in the applicable Agreement
Addendum) at which Gas produced from such Wells is to be delivered or
redelivered to Producer

(v) the earliest date on which one or more Wells or Separator Facilities, as
applicable, are expected to be completed and ready to be placed on-line, which
date shall not be earlier than the Target On-line Date;

 

- 15 -



--------------------------------------------------------------------------------

(vi) the number of Planned Wells and Planned Separator Facilities anticipated to
be producing after the Period of Three Years and before the end of the Period of
Five Years, broken out by an appropriate geographic area, such as a development
plan area;

(vii) the number of rigs that Producer intends to operate in the Dedication Area
each year during the Period of Five Years (including sufficient detail regarding
the anticipated location of such rigs to allow Gatherer to determine which
Individual System would be impacted by such rig activity);

(viii) with respect to the Period of Three Years, the anticipated date on which
Gatherer may initiate construction or other development activities at the Well
or Separator Facility in order to complete the interconnection into the
Individual System; and

(ix) such other information as may be reasonably requested by Gatherer with
respect to Wells and Separator Facilities that Producer intends to drill or from
which Producer intends to deliver Gas during the Period of Three Years and
Period of Five Years.

To the extent possible, any information Producer is required to provide under
this Section 3.1(b) with respect to Wells or Separator Facilities shall also
include such information related to Planned Wells and Planned Separator
Facilities. In addition, if appropriate to provide a complete and accurate
Development Report, any information requested with respect to Planned Wells and
Planned Separator Facilities shall also be provided with respect to existing
Wells or Separator Facilities.

(c) System Plan. Based on the Development Report and such other information
about the expected development of the Dedicated Properties as shall be provided
to Gatherer by or on behalf of Producer, including as a result of meetings
between representatives of Gatherer and Producer, Gatherer shall develop and
periodically update a plan (the “System Plan”) describing and/or depicting the
modifications, extensions, enhancements, major maintenance and/or other actions
necessary in order for the Individual System to be able to provide timely
Services for the Gas produced by the Wells and Separator Facilities described in
the most recent Development Report (including Planned Wells, Planned Separator
Facilities and changes in anticipated production from existing Wells and
Separator Facilities) (the “Modifications”). If (i) Gatherer elects to make such
Modifications, (ii) Producer thereafter modifies the Development Report or
provides other information (the date on which the modified Development Report or
such other information is provided to Gatherer, the “Cancellation Date”)
indicating that such Modifications are no longer necessary, and (iii) as of the
Cancellation Date, the actual aggregate costs and expenses (excluding Excluded
Amounts) incurred or committed by Gatherer to make such cancelled Modifications
exceeds the Threshold Amount, then Producer shall reimburse Gatherer for all
reasonable and documented costs and expenses (other than the Excluded Amounts)
incurred or committed by Gatherer through the Cancellation Date to make such
Modifications. The System Plan (or, with respect to the allocation procedures
described in clause (vi), the applicable writing signed by Gatherer and
Producer) shall include information as to:

(i) each Facility Segment then existing and operational, under construction, or
planned and the Individual System of which such Facility Segment is a part;

 

- 16 -



--------------------------------------------------------------------------------

(ii) all Receipt Points and Delivery Points served or to be served by each such
Facility Segment;

(iii) estimated gathering pressures for the 12 Month period beginning on the
Target On-Line Date for the applicable Facility Segment and the Target Pressures
and the MAOP for each Individual System included in the Development Report;

(iv) all compression and other major physical facilities located or to be
located on or within each such Facility Segment, together with their sizes,
operating parameters, capacities, and other relevant specifications, which
sizes, parameters, capacities and other relevant specifications shall be
sufficient to (A) connect the Individual System to the Receipt Points and
Delivery Points for all Planned Separator Facilities and (with respect to any
Planned Wells not intended to be serviced by a Separator Facility) Planned Wells
set forth in the most recent Development Report and (B) perform the Services for
all Dedicated Production projected to be produced from the Dedicated Properties
as contemplated by the most recent Development Report;

(v) the anticipated schedule for completing the construction and installation of
the planned Facility Segments and all planned Receipt Points and Delivery
Points, in each case, for all Planned Separator Facilities or Planned Wells, as
applicable, included in the most recent Development Report;

(vi) the allocation methodologies to be used by Gatherer with respect to Flash
Gas, Drip Condensate, System L&U, System Fuel, Other System Fuel and other
allocations hereunder and, with respect to any System Plan after the initial
System Plan, any proposed changes to the allocation methodologies then in effect
(all such allocation methodologies shall comply with Section 1.8 of Schedule A);
and

(vii) other information reasonably requested by Producer that is relevant to the
design, construction, and operation of the System, the relevant Individual
System, the relevant Facility Segment, and the relevant Receipt Points and
Delivery Points; provided that in no event shall Gatherer be obligated to supply
to Producer (A) pricing, budget or similar financial information or
(B) information that is covered by a confidentiality agreement or
confidentiality obligations; Gatherer shall deliver the applicable System Plan
(including any updated System Plan) to Producer for Producer’s review and
comment not later than 30 Days after Producer’s delivery to Gatherer of the
applicable Development Report or amendment thereto.

(d) Meetings. Gatherer shall make representatives of Gatherer available to
discuss the most recent System Plan from time to time with Producer and its
representatives at Producer’s request. Producer shall make representatives of
Producer available to discuss the most recent Development Report from time to
time with Gatherer and its representatives at Gatherer’s request. Gatherer and
its representatives shall have the right to meet not less

 

- 17 -



--------------------------------------------------------------------------------

frequently than Monthly with one or more representatives of Producer. At all
such meetings, the Parties shall exchange updated information about their
respective plans for the development and expansion of the Dedicated Properties
(including amendments to the Development Report) and the System (including
amendments to the System Plan for Producer’s review and comment) and shall have
the opportunity to discuss and provide comments on the other Party’s plans.

(e) Scope and Purpose of Planning Tools. The Development Report and the System
Plan are intended to assist Gatherer and Producer with long-term planning and
goals. None of the Development Reports nor the System Plans shall amend or
modify this Agreement in any way. Gatherer may, in its sole discretion, work
with any third party providers of Gatherer’s services hereunder, to the extent
under contract with Gatherer, to prepare and deliver a System Plan jointly with
such other entity or entities. To the extent that a Development Report or System
Plan that satisfies the requirements above is delivered or deemed delivered
under any other Transaction Document, such Development Report or System Plan
shall be deemed delivered hereunder.

Section 3.2 Expansion of System and Connection of Separator Facilities.

(a) Service Standards. Gatherer shall, at its sole cost and expense, design and
construct the Individual System in a good and workmanlike manner and in
accordance with the System Plan and this Section 3.2. Until such time as
Producer has delivered a Development Report, Gatherer shall have no obligation
under this Section 3.2(a). In the event that Producer elects to deliver
Purchased Dedicated Production into the Individual System, Gatherer and Producer
shall mutually agree on the Receipt Point at which Producer shall deliver such
Purchased Dedicated Production.

(b) On-Line Deadline. Subject to Section 3.4, Gatherer shall by the later of
(x) the date that the first Planned Well on a particular Planned Separator
Facility (or, with respect to a Planned Well that is not intended to be serviced
by a Separator Facility, the date that such Planned Well) is ready for
connection to the System and (y) the applicable Target On-Line Date (such later
date, as may be extended pursuant to this Section 3.2(b), the “On-Line
Deadline”), (i) have completed (or caused the completion of) the construction of
the necessary facilities, in accordance with the then current System Plan,
(A) to connect such Planned Separator Facility or such Planned Well to the
System and (B) to connect the System to each planned Delivery Point for such
Planned Separator Facility or such Planned Well, as applicable and (ii) be ready
and able to commence Services with respect to Dedicated Production from such
Planned Separator Facility or Planned Well, as applicable. If and to the extent
that Gatherer is delayed in completing any such facilities or providing such
services by a Force Majeure event or reasons attributable to the acts or
omissions of Producer, then the On-Line Deadline applicable thereto shall be
extended by a period of time equal to that during which Gatherer was delayed by
such event. If Gatherer anticipates that Gatherer will be unable to meet an
On-Line Deadline for causes that are not attributable to Force Majeure or the
acts or omissions of Producer, then Gatherer shall deliver a written notice to
Producer no later than 30 days before the On-Line Deadline with respect a
Planned Well or a Planned Separator Facility stating that Gatherer will be
unable to meet the On-Line Deadline for such Planned Well or Planned Separator
Facility, and that Gatherer elects to have such Planned Well and related
Dedicated Production and any acreage covering such Dedicated Production (and the
following shall apply) (x) permanently

 

- 18 -



--------------------------------------------------------------------------------

released from this Agreement or (y) temporarily released from this Agreement, in
which case Gatherer shall reimburse Producer for its actual, verifiable increase
in costs (if any) in utilizing a different gatherer provide gathering services
with respect to Gas from such Planned Well during the period of such temporary
release, and such temporary release shall terminate upon Gatherer’s connection
of such Planned Well to the System; provided, however, that if such temporary
release lasts for a period of greater than 90 days after the On-Line Deadline,
then such Planned Well shall be permanently released. The permanent release,
temporary release, and reimbursement described in this Section 3.2(b) shall be
Producer’s sole and exclusive remedies for Gatherer’s failure to meet any
On-Line Deadline.

(c) Additional/Accelerated Wells and Elimination of Wells. From time to time,
Producer may provide written notice to Gatherer that Producer (i) has
accelerated the Target On-Line Date for a Planned Well or Planned Separator
Facility, (ii) anticipates the Target On-Line Date for a Planned Well or Planned
Separator Facility to be earlier than 24 Months following the delivery of the
Development Report in which such Planned Well or Planned Separator Facility was
initially included or (iii) anticipates drilling a Well or putting into service
a Separator Facility that has not been included in a Development Report and that
has a Target On-Line Date earlier than 24 Months following the next delivery of
a Development Report (any such Well or Separator Facility, an
“Additional/Accelerated Well”); provided that any Well that is to be serviced by
a Separator Facility or a Planned Separator Facility that is not described in
the foregoing clauses (i) through (iii) shall not constitute an Additional/
Accelerated Well. Gatherer will use its commercially reasonable efforts to
modify the System Plan and to cause the necessary gathering facilities to be
constructed prior to the On-Line Deadline for such Additional/Accelerated Well;
provided that, with respect to Additional/ Accelerated Wells of the type
described in clauses (i) and (ii) of the first sentence of this paragraph, there
shall be no penalty to Gatherer hereunder unless Gatherer fails to connect such
Additional/ Accelerated Well on or prior to the Target On-Line Date set forth in
the applicable Development Report (prior to the acceleration of such timeline)
and, with respect to Additional/ Accelerated Wells of the type described in
clause (iii) of the first sentence of this paragraph, there shall be no penalty
to Gatherer hereunder unless Gatherer fails to connect such Additional/
Accelerated Well on or prior to 24 Months following receipt of written notice
regarding such Additional/ Accelerated Well. From time to time, Producer may
provide written notice to Gatherer that Producer (i) has delayed the Target
On-Line Date for a Planned Well or Planned Separator Facility, (ii) anticipates
eliminating a Planned Well or Planned Separator Facility from its development
plans and the Development Report or (iii) anticipates shutting in a Well or
Separator Facility that has been producing. Producer shall endeavor to ensure
that the Development Report does not include any planned or existing Wells or
Separator Facilities that Producer has determined should not be drilled,
operated, maintained or put into service. To the extent that Producer has
included any such Well or Separator Facility in a Development Report, Producer
shall provide Gatherer with information regarding its revised assessment of such
Well or Separator Facility. Gatherer may adjust the System Plan as it determines
to be appropriate and commercially reasonable to accommodate such elimination of
Wells and Separator Facilities.

(d) Cancellation of Planned Wells and Planned Separator Facilities. If
(i) Gatherer reasonably determines that Producer has permanently abandoned the
drilling or installation of any Planned Well or Planned Separator Facility or
Producer notifies Gatherer that Producer intends to permanently abandon the
drilling or installation of any Planned Well or

 

- 19 -



--------------------------------------------------------------------------------

Planned Separator Facility (whether through the delivery of an updated
Development Report or otherwise, the date on which such determination is made,
the “Abandonment Date”), (ii) Gatherer had begun to design or construct the
Facility Segment to connect such Planned Well or Planned Separator Facility to
the System prior to such Abandonment Date, and (iii) the actual aggregate costs
and expenses (excluding Excluded Amounts) incurred or committed by Gatherer
prior to the Abandonment Date exceeds the Threshold Amount, then Producer shall
reimburse Gatherer for all reasonable and documented costs and expenses (other
than the Excluded Amounts) incurred or committed by Gatherer prior to such
Abandonment Date to design and construct such Facility Segment.

(e) Substation and Interconnection Facilities. The obligations of Gatherer
hereunder to design and construct the Individual System and to perform the
Services do not include the design or construction of any substation or other
interconnecting facilities required to procure electricity for the Individual
System. If a substation or any other interconnecting facility is required in
order for Gatherer to perform its obligations hereunder, Gatherer and Producer
shall enter into a separate agreement setting forth each Party’s
responsibilities in connection therewith, including an allocation of
responsibility for all associated costs and expenses.

Section 3.3 Temporary Services.

(a) If Gatherer fails to complete any facilities described Section 3.2(b) by the
On-Line Deadline for such facilities and Gatherer elects to temporarily release
such the applicable Dedicated Production under Section 3.2(b), then Producer may
enter into a contract with a Third Party to provide services with respect to the
Dedicated Production that is anticipated to be serviced by the new facilities if
the term of such contract does not exceed three Months (and may be renewed in
three-Month increments until such time as Gatherer has completed the applicable
facilities). If any such contract is in effect with respect to any Well,
Producer will not be obligated to connect such Well to the System until the
first Day of the Month following expiration of such contract.

(b) If at any time, (i) Producer fails to deliver a Development Report on or
before the applicable deadline set forth in Section 3.1(a), (ii) a Development
Report delivered by Producer failed to describe any Well, or (iii) the average
rate of production at any Receipt Point described in the then-applicable
Development Report exceeds Producer’s forecast for such Receipt Point set forth
in such Development Report, and as a result, Gatherer has not completed any new,
modified, or enhanced facilities necessary to allow Gatherer to accept all of
the Gas Tendered by Producer at a Receipt Point, then (x) within a reasonable
time after Gatherer becomes aware of the need for such new, modified, or
enhanced facilities, Gatherer shall elect, in its sole discretion, whether to
proceed with the development and completion of such facilities by providing
notice to Producer, and (y) if Gatherer elects to proceed with the development
and completion of such facilities, (1) Gatherer shall cause such facilities to
be completed within a reasonable time after such election, and (2) pending the
completion of such facilities, Gatherer may elect (in its reasonable discretion
and in exchange for reasonable compensation) to permit Producer to enter into a
contract with a Third Party as provided in Section 3.3(a) to provide services
with respect to the Dedicated Production that Gatherer is unable to accept.

 

- 20 -



--------------------------------------------------------------------------------

Section 3.4 Cooperation. The Parties shall work (at their own cost and expense)
together in good faith to obtain such Permits as are necessary to drill and
complete each Planned Well and construct the required extensions of the System
to each Planned Separator Facility (and each Planned Well, as applicable) as
expeditiously as reasonably practicable, all as provided in this Agreement. The
Parties shall cooperate with each other and to communicate regularly regarding
their efforts to obtain such Permits. Upon request by Producer, Gatherer shall
promptly provide to Producer copies of all Permits obtained by Gatherer in order
to construct any Facility Segment (or portion of a Facility Segment) of the
System.

Section 3.5 Compression. The System Plan will describe the compression
facilities that will be constructed as part of the System as well as the maximum
operating pressures of the low pressure gathering lines, which shall be subject
to the approval of Producer, and the maximum operating pressures of the high
pressure gathering lines, which shall be sufficient to permit Gas to enter the
facilities of Downstream Facilities but no higher than the MAOP, and other
maximum operating parameters. The MAOP and the Target Pressure for each
Individual System shall be set forth in the applicable Agreement Addendum when
the applicable subpart for such Individual System is delivered or updated.

Section 3.6 Grant of Access; Real Property Rights.

(a) Producer’s Grant of Easement. Producer hereby grants to Gatherer, without
warranty of title, either express or implied, to the extent that it may lawfully
and is contractually permitted to do so without the incurrence of additional
expense, an easement and right of way upon all lands constituting Dedicated
Properties for the purpose of installing, using, maintaining, servicing,
inspecting, repairing, operating, replacing, disconnecting and removing all or
any portion of the applicable Individual System, including all pipelines, meters
and other equipment necessary for the performance by Gatherer of this Agreement.
If necessary, Producer agrees to use commercially reasonable efforts to assign
to Gatherer rights under any Lease to the extent such assignment is necessary to
grant such easement and right of way. Any property of Gatherer placed in or upon
such lands shall remain the property of Gatherer and may be disconnected or
removed by Gatherer at any time for any reason. Gatherer shall release, protect,
defend, indemnify and hold harmless Producer Group from and against all Losses
arising out of or in connection with Gatherer’s use of or operations on the
easement and right-of-way granted under this Section 3.6(a), except to the
extent that such Losses are caused by the gross negligence or willful misconduct
of any member of Gatherer Group.

(b) Producer Does Not Have Obligation to Maintain. Producer shall not have a
duty to maintain in force and effect any underlying agreements (such as any
lease, easement, or surface use agreement) that the grants of easements or
rights of way by Producer to Gatherer under Section 3.6(a) are based upon, and
such grants of easements or rights of way will terminate if Producer loses its
rights to the applicable property, regardless of the reason for such loss of
rights.

(c) Gatherer Does Not Have Obligation to Maintain. Gatherer shall not have a
duty to maintain in force and effect any underlying agreements that the grants
of easements or rights of way by Gatherer to Producer pursuant to Section 3.6(a)
are based upon, and such grants of easements or rights of way will terminate if
Gatherer loses its rights to the applicable property, regardless of the reason
for such loss of rights.

 

- 21 -



--------------------------------------------------------------------------------

(d) No Interference. Gatherer’s exercise of the rights granted to Gatherer by
Producer pursuant to this Section 3.6 shall not unreasonably interfere with
Producer’s operations or with the rights of owners in fee with respect to the
applicable lands, and such rights will be exercised in material compliance with
all applicable Laws and the safety and other reasonable access requirements of
Producer.

ARTICLE 4

TENDER, NOMINATION, AND GATHERING OF PRODUCTION

Section 4.1 Tender of Dedicated Production.

Each Day during the Term, Producer shall Tender to the Individual System at each
applicable Receipt Point all of the Dedicated Production available to Producer
at such Receipt Point.

Section 4.2 Services; Service Standard.

(a) Services. Subject to the provisions of this Agreement, Gatherer shall
(i) provide Services for all Gas that is Tendered by Producer to Gatherer at the
applicable Receipt Point, (ii) redeliver to Producer or for the benefit of
Producer at the relevant Delivery Point (as designated by Producer) such Gas
with an equivalent Thermal Content and hydrocarbon constituent composition as
the Gas received at the Receipt Point (as may be increased by any Flash Gas
delivered into the System), less the Thermal Content of Drip Condensate, less
System L&U allocated to Producer in accordance with this Agreement, less such
Gas consumed as Other System Fuel or System Fuel allocated to Producer in
accordance with this Agreement, less such Gas consumed as Process Flare, and
(iii) cause the System to be able to flow such Gas at volumes produced into each
Individual System, in each case, so long as total crude volumes for the
respective Individual System are not greater than the current capacity of the
System.

(b) Services Standard. Gatherer shall own and operate the System and perform the
Services in a good and workmanlike manner in accordance with standards customary
in the industry.

(c) System for Other Gathering. Producer acknowledges that Gatherer has
constructed facilities and may construct additional facilities to accommodate
Other Services on the same property as the Individual System (including but not
limited to the Crude Oil Gathering System). To the extent required for the
efficient operation of such facilities together with the Individual System,
Gatherer may use Gas to the extent and as further described, including
compensation, if any, in Article 5.

Section 4.3 Nominations, Scheduling, Balancing and Curtailment. Nominations,
scheduling, and balancing of Gas available for, and interruptions and
curtailment of, Services under this Agreement shall be performed in accordance
with the applicable Operating Terms and Conditions set forth in Schedule A.

 

- 22 -



--------------------------------------------------------------------------------

Section 4.4 Suspension/Shutdown of Service.

(a) Shutdown. During any period when all or any portion of the Individual System
is shut down (i) because of maintenance, repairs, or Force Majeure, (ii) because
such shutdown is necessary to avoid injury or harm to Persons or property, to
the environment or to the integrity of all or any portion of the Individual
System, or (iii) because providing Services hereunder has become uneconomic as
further described in Section 12.2, Gatherer may interrupt or curtail receipts of
Producer’s Gas and/or Drip Condensate and the Gas and/or Drip Condensate of
other producers as set forth herein. In such cases Gatherer shall have no
liability to Producer (subject to Section 4.4(d) and Section 12.2), except to
the extent such shutdown is caused by the gross negligence or willful misconduct
of Gatherer; provided that Gatherer shall have no liability for any special,
indirect, or consequential damages. If Gatherer is required to so interrupt or
curtail receipts of Gas and/or Drip Condensate, Gatherer will advise (by
telephone, following up by writing, which writing may be in the form of
electronic mail) Producer of such interruption or curtailment as soon as
practicable or in any event within twenty-four hours after the occurrence of
such event.

(b) Planned Curtailments and Interruptions.

(i) Gatherer shall have the right to curtail or interrupt receipts and
deliveries of Gas and Drip Condensate for brief periods to perform necessary
maintenance of and repairs or modifications (including modifications required to
perform its obligations under this Agreement) to the Individual System;
provided, however, that to the extent reasonably practicable, Gatherer shall
coordinate its maintenance, repair and modification operations with the
operations of Producer and, in any case, will use its reasonable efforts to
schedule maintenance, repair and modification operations so as to avoid or
minimize to the greatest extent possible service curtailments or interruptions.

(ii) Gatherer shall provide Producer (x) with 10 Days prior notice of any
upcoming normal and routine maintenance, repair and modification projects that
Gatherer has planned that would result in a curtailment or interruption of
Producer’s deliveries and the estimated time period for such curtailment or
interruption and (y) with six Months prior notice of any maintenance (A) of
which Gatherer has knowledge at least six Months in advance and (B) that is
anticipated to result in a curtailment or interruption of Producer’s deliveries
for five or more consecutive Days.

(c) Other Operations. It is specifically understood by Producer that operations
and activities on facilities upstream or downstream of the Individual System
beyond Gatherer’s control may impact operations on the Individual System, and
the Parties agree that Gatherer shall have no liability for any operations or
activities upstream or downstream of the Individual System.

(d) Temporary Release. If at any time Gatherer interrupts or curtails receipts
and deliveries of Gas pursuant to this Section 4.4 for a period of 30
consecutive Days, then at

 

- 23 -



--------------------------------------------------------------------------------

Producer’s written request, the affected volumes of Gas shall be temporarily
released from dedication to this Agreement commencing as of the date of such
request and ending on the date described in Section 2.4(b).

Section 4.5 Marketing and Transportation. As between the Parties, Producer shall
be solely responsible, and shall make all necessary arrangements at and
downstream of the Delivery Points, for the receipt, further transportation, and
marketing of Producer’s owned and Controlled Gas delivered hereunder.

Section 4.6 No Prior Flow of Gas in Interstate Commerce. Producer represents and
warrants that at the time of Tender, none of the Gas delivered at a Receipt
Point hereunder has flowed in interstate commerce.

ARTICLE 5

FEES

Section 5.1 Fees. Producer shall pay Gatherer each Month in accordance with the
terms of this Agreement, for all Services provided by Gatherer with respect to
Dedicated Production received by Gatherer from Producer or for Producer’s
account during such Month, an amount, for each Individual System, equal to the
sum of (i) the product of (x) the aggregate quantity of such Gas, stated in
MMBtu, received by Gatherer from Producer or for Producer’s account at the
applicable Receipt Points for such Gas within the applicable Individual System
during such Month multiplied by (y) the applicable Individual Fee, plus (ii) an
amount equal to Producer’s allocated portion of the actual costs incurred by
Gatherer for electricity required to provide Services, such allocation to be
based upon the aggregate quantities of Gas received by Gatherer.

Section 5.2 Fee Adjustments

(a) Redetermination.

(i) Redetermination Proposal. Between November 1 and December 31 of any Year,
Gatherer may prepare and deliver to Producer for its review and comment a
written proposal (each, a “Redetermination Proposal”) to redetermine each
Individual Fee in accordance with this Section 5.2(a). Each Redetermination
Proposal shall include relevant supporting documentation based upon the latest
updated Development Report and System Plan and shall take into account future
items including projected production volumes, operating revenue projections, and
budgeted amounts for capital expenditures and all estimated operating expenses
that Gatherer believes will be necessary to provide the applicable Services as
contemplated by the latest updated Development Report and System Plan; provided
that a redetermined Individual Fee as agreed to by the Parties (a “Redetermined
Individual Fee”) shall not recoup the difference between (A) estimated operating
expenses or revenues and (B) actual operating expenses or revenues for periods
prior to the effective date of such Redetermined Individual Fee. The Parties may
agree to redetermine a particular Individual Fee without obligation to agree to
redetermine any other Individual Fee.

 

- 24 -



--------------------------------------------------------------------------------

(ii) Subsequent Redetermination Timing. Any Redetermined Individual Fee agreed
to by the Parties on or prior to the last Business Day of February of the
applicable Adjustment Year (“Redetermination Deadline”) shall become effective
as of the first Day of the Month following the Month in which agreement has been
reached. If the Parties fail to agree upon a redetermination of any Individual
Fee set forth in the applicable Redetermination Proposal on or prior to the
Redetermination Deadline, such Individual Fee shall remain in effect without
redetermination pursuant to this Section 5.2(a). For purposes of this Section
5.2(a)(ii), the Year during which a Redetermination Proposal is delivered is
herein the “Delivery Year” and the immediately subsequent Year is herein the
“Adjustment Year”.

(b) Annual Escalation. Effective as of January 1 of each Year, the Individual
Fee will be increased by multiplying the then-applicable Individual Fee by the
Escalation Percentage (herein, the “Increase in Fee”) and adding the
then-applicable Individual Fee to the Increase in Fee. Such annual increase to
the Individual Fee shall become effective on January 1 of the applicable Year,
even if such Individual Fee was redetermined pursuant to Section 5.2(a), with an
effective date during the same Year.

(c) Target Pressures. Gatherer shall use its commercially reasonable efforts to
maintain the Daily arithmetic average operating pressure of the system pressures
at the Target Pressure.

(d) Other Fee Adjustments. The amount invoiced by Gatherer hereunder may be
adjusted to reflect other adjustments expressly set forth in this Agreement,
including pursuant to Section 6.2 and Section 12.1.

(e) Reinjection Volumes and Buy-Back. Pursuant to Producer’s reservations under
Section 2.3(b), Gatherer shall ensure that the volumes measured at the
applicable Receipt Point shall not include the volumes used by or returned to
Producer for use in connection with Producer’s lease operations (including, but
not limited to, Producer’s reservoir pressure maintenance operations) and water
treatment facility operations. Gas volumes used for lease operations and water
treatment facility operations shall be deducted from the measured Receipt Point
volumes. It is the express intent of the Parties that Producer shall not pay the
Individual Fee on gas used for lease and water treatment facility operations
more than once, even if some portion of the gas reserved for such operations
passes through the applicable Individual System more than once, whether as a
result of reinjection, recycling, buy back or other similar operation.

Section 5.3 Treatment of Byproducts, L&U, Fuel and Related Matters. The Producer
and Gatherer acknowledge that the fees chargeable by Gatherer pursuant to
Section 5.1, as adjusted pursuant to Section 5.2, appropriately compensate
Gatherer for Services and no separate fee shall be chargeable by Gatherer and no
refund or reduction in the fee shall be chargeable by Producer for the
hydrocarbons or services described in this Section 5.3. The Producer and
Gatherer acknowledge that the Transaction Documents among Producer and Gatherer
are intended to be treated as a suite of documents. As such, pursuant to Article
9, the Producer may receive one invoice from Gatherer that details the amounts
owed under this Agreement and each other Transaction Document to which Gatherer
is a Party. In addition, Gatherer shall have no responsibility to allocate back
Drip Condensate, Flash Gas, System L&U, System Fuel or Other

 

- 25 -



--------------------------------------------------------------------------------

System Fuel to any particular Receipt Point, except as otherwise expressly
stated in Section 1.8 of Schedule A. However, Gatherer shall prepare a Monthly
Loss/ Gain Report that details the quantities of each of the following on a
Monthly basis and shall deliver such Monthly Loss/ Gain Report as specified in
Section 9.1(d).

(a) Drip Condensate. Gatherer shall own, retain, and have the sole right to the
proceeds from any sale of Drip Condensate collected in the System, and Gatherer
shall not pay Producer the proceeds from any such sale.. The Monthly Loss/ Gain
Report shall include a statement of the Drip Condensate recovered by Gatherer.

(b) Flash Gas. Gatherer shall deliver to Producer, each Month, all Flash Gas
allocated to Producer or for Producer’s account by delivering such Flash Gas
into the System. The Parties acknowledge that there is no separate fee
chargeable by Gatherer hereunder for Services with respect to Flash Gas and that
the fees chargeable by Gatherer hereunder for Gas sufficiently compensate
Gatherer for Services with respect to Flash Gas. The Parties further acknowledge
that (i) the Flash Gas is a byproduct of the Crude Oil gathered by Gatherer
(which is among the services described hereunder as Other Services), (ii) at all
times during the Term, Producer and Gatherer shall be party to both this
Agreement and another Transaction Document that covers Crude Oil and (iii) the
Producer shall not owe any amount under any other Transaction Document to which
Gatherer is a Party as a result of the Flash Gas being delivered into the
System. The Monthly Loss/ Gain Report shall include a statement of the Flash Gas
recovered by Gatherer and returned to Producer, as measured in the Measuring
Device at the point where Flash Gas is received into the System.

(c) System L&U. No adjustment to the Services Fee will be made for System L&U.

(i) Gatherer will perform a Monthly material balance for each Individual System
based on comparison of Gas delivered to the Gas received into the applicable
Individual System at Receipt Points (or, with respect to Flash Gas, such other
receipt points).

(ii) If, during any Month, System L&U on an Individual System exceeds 2.00% of
either energy or volumes of Producer’s owned or Controlled Gas delivered to the
Individual System in such Month, then Gatherer will, for the respective
Individual System, obtain updated test data from the Receipt Points in the
applicable Individual System and conduct a field-wide (on an Individual System
basis) meter inspection and calibration followed by an updated balance. If
Gatherer determines that a repair to the Individual System is needed to reduce
the System L&U below 2.00%, Gatherer shall undertake such repairs in a
commercially reasonable manner and as soon after making such determination as is
commercially reasonable.

(iii) Gatherer shall provide Producer with prior notice of, and reasonable
access to observe, any such field-wide meter balance.

(iv) The Monthly Loss/ Gain Report shall include a statement of the System L&U.

 

- 26 -



--------------------------------------------------------------------------------

(d) System Fuel and Other System Fuel. Gatherer shall account for the actual
fuel used by Gatherer in the operation of the Individual System, and such
accounting shall detail whether such fuel is System Fuel or Other System Fuel
(and, if Other System Fuel, whether for the account of Crude Oil, water or other
product). The Parties acknowledge that the Producer shall not be reimbursed for
System Fuel or Other System Fuel; provided that if during any Month, the
Producer does not deliver to Gatherer Crude Oil under any Transaction Document
to which Gatherer is a Party, then Gatherer shall calculate the value of the
Other System Fuel used during the applicable Month based on the price of Gas
received by Producer during such Month and such amount shall appear as a
reduction in the Fees within 90 days of the end of the applicable Month. The
Monthly Loss/ Gain Report shall include a statement of the System Fuel and the
Other System Fuel.

ARTICLE 6

QUALITY AND PRESSURE SPECIFICATIONS

Section 6.1 Quality Specifications.

(a) Subject to Section 6.2 below, all Gas delivered at the Receipt Points by
Producer to Gatherer shall meet the quality specifications set forth in
Section 1.1 of Schedule A, except, with respect to any Individual System for
which different quality specifications are set forth in the applicable Agreement
Addendum, such specifications that are set out in the applicable Agreement
Addendum shall control. If Producer’s Gas delivered to the Receipt Points
complies with such quality specifications or, after blending in accordance with
the second sentence of Section 6.2, otherwise complies such specifications, then
all Gas redelivered at the Delivery Points by Gatherer to Producer shall meet
the quality specifications applicable at the relevant Delivery Points. Subject
to Section 6.1(b), Gatherer may commingle Gas received into the Individual
System may be commingled with other Gas shipments and, subject to Gatherer’s
obligation to redeliver to Producer at the Delivery Points Gas that satisfies
the applicable quality specifications of the Delivery Points, (i) such Gas shall
be subject to such changes in quality, composition and other characteristics as
may result from such commingling, (ii) Gatherer shall have no other obligation
to Producer associated with changes in quality of Gas as the result of such
commingling and (iii) Gatherer shall have the right to change the quality
specifications to comply with any changes in the Downstream Facility
specifications.

(b) Gatherer shall establish a quality bank with respect to Gas transported
within the same common stream. Such quality bank shall initially apply only to
the API gravity of Gas transported within the same common stream. Gatherer shall
have the right to expand such quality bank to also apply to the sulphur content
of Gas transported within the same common stream. All shippers shall be required
to participate in the quality bank. The quality bank (i) shall be administered
by an entity to be designated by Gatherer, which may be Gatherer,
(“Administrator”), and such Administrator shall calculate, collect, and remit
monetary adjustments among all shippers tendering within the common streams from
changes in specified constituents (i.e., API gravity and/or sulphur, as
applicable) for which such quality bank is established and which result from
common stream operations, and (ii) each shipper shall pay the Administrator the
computed quality adjustments due from such shipper in accordance with the
quality bank policy.

 

- 27 -



--------------------------------------------------------------------------------

Section 6.2 Failure to Meet Specifications. If any Gas Tendered by Producer to
the Individual System fails at any time to conform to the applicable
specifications, then Gatherer will have the right to immediately discontinue
receipt of such non-conforming Gas and shall notify Producer of the
specifications violation within twenty-four (24) hours. Gatherer agrees to use
commercially reasonable efforts to blend and commingle such non-conforming Gas
with other Gas in the Individual System so that it meets the applicable
specifications. Gatherer may charge Producer a reasonable fee to compensate
Gatherer for its use of commercially reasonable efforts to cause such Gas
Tendered by Producer to conform to the applicable specifications. Producer will
promptly undertake commercially reasonable measures to eliminate the cause of
such non-conformance and will indemnify, defend, and hold harmless Gatherer from
and against all Losses suffered or incurred by Gatherer as a result of, arising
out of, or caused by the delivery of non-conforming Gas by Producer with respect
to which Producer does not notify Gatherer of such non-conformance before
Tendering such Gas to Gatherer.

Section 6.3 Pressure. Producer shall Tender or cause to be Tendered Gas to each
applicable Receipt Point at sufficient pressure to enter the applicable
Individual System, but not in excess of the MAOP set forth in the design
documents for the applicable Individual System as shown in the applicable
Agreement Addendum (which such maximum operating pressure shall be sufficient to
permit such Gas to enter the Individual System and the Downstream Facilities but
not higher than the MAOP of the Downstream Facilities). Producer shall have the
obligation to ensure that Gas is prevented from entering the System at pressures
in excess of such MAOP, and Gatherer shall have the right to restrict or relieve
the flow of Gas into the System to protect the System from over pressuring.
Gatherer shall install, own, operate and maintain compression facilities
sufficient to deliver Producer’s owned and Controlled Gas into the applicable
Delivery Points. Redeliveries of Gas by Gatherer to or for the account of
Producer at the applicable Delivery Points shall be at such pressures as may
exist from time to time in the System at the applicable Delivery Point.
Gatherer’s obligation to redeliver Gas to a given Delivery Point shall be
subject to the operational limitations of the Downstream Facilities receiving
such Gas, including the Downstream Facility’s capacity, Gas measurement
capability, operating pressures and any operational balancing agreements as may
be applicable.

ARTICLE 7

TERM

Section 7.1 Term. This Agreement shall commence on the Effective Date, and this
Agreement shall remain in effect until the 10th anniversary of the Effective
Date (the “Initial Term”) and thereafter on a Year to Year basis until
terminated by Gatherer or Producer effective upon the expiration of the Initial
Term or the expiration of any Year thereafter upon written notice no less than
90 Days prior to the expiration of the Initial Term or the expiration of any
Year thereafter (such period of time, the “Term”).

Section 7.2 Effect of Termination or Expiration of the Term. Upon the
termination of the Term, this Agreement shall forthwith become void and the
Parties shall have no liability or obligation under this Agreement, except that
(a) the termination of this Agreement shall not relieve any Party from any
expense, liability or other obligation or remedy therefor that has accrued or
attached prior to the date of such termination, (b) the provisions of
Section 6.2, this

 

- 28 -



--------------------------------------------------------------------------------

Section 7.2, Section 8.1, Article 14 and Section 16.1 through Section 16.10
shall survive such termination and remain in full force and effect indefinitely,
and (c) Section 9.4 and Section 16.11 shall survive such termination and remain
in full force and effect for the period of time specified in such Sections.

ARTICLE 8

TITLE AND CUSTODY

Section 8.1 Title. A nomination of Gas by Producer shall be deemed a warranty of
title to such Gas by Producer or a warranty that Producer Controls the Gas and
has the right to deliver such Gas for gathering under this Agreement, as
applicable. Title to Gas shall not transfer to Gatherer by reason of Gatherer’s
performance of the Services. By nominating Gas, Producer also agrees to
indemnify, defend, and hold Gatherer harmless from any and all Losses resulting
from any claims by a Third Party of title or rights to such Gas. If any claim is
made challenging Producer’s right to deliver such Gas to Gatherer, then Gatherer
shall have the right to suspend receipt of deliveries of such Gas hereunder
until such claim is finally resolved to the reasonable satisfaction of Gatherer.

Section 8.2 Custody. From and after Producer’s delivery of Gas to Gatherer at
the Receipt Point(s), and, until Gatherer’s redelivery of such Gas to or for
Producer’s account at the applicable Delivery Point(s), as between the Parties,
Gatherer shall have custody and control of, and be responsible for, such Gas. In
all other circumstances, as between the Parties, Producer shall be deemed to
have custody and control of, and be responsible for, such Gas.

ARTICLE 9

BILLING AND PAYMENT

Section 9.1 Statements.

(a) Ordinary Course. Gatherer shall submit invoices to Producer on or before the
25th Day after the end of a Month (the “Invoice Month”). Each invoice shall be
accompanied by supporting information for all amounts charged by such invoice.
All amounts owed for Services provided during an Invoice Month shall be
reflected on the applicable invoice for such Invoice Month; provided that to the
extent any amount appearing on an invoice is in respect of an amount paid by
Gatherer to a Third Party (collectively, the “Reimbursed Amount”) or the
calculation of such amount is contingent on information provided by a Third
Party (collectively, the “Conditional Amount”), such Reimbursed Amount and
Conditional Amount shall be reflected on an invoice within 90 Days after the end
of the Month in which such Reimbursed Amount was paid by Gatherer.

(b) Other. If actual measurements of volumes of Dedicated Production are not
available by the date stated in Section 9.1(a), then the invoice submitted by
the date stated in Section 9.1(a), may be prepared and submitted based on
Gatherer’s good faith estimate of the volumes of Dedicated Production received
in the applicable Invoice Month. If Gatherer submits an invoice

 

- 29 -



--------------------------------------------------------------------------------

based on estimated volumes, Gatherer shall prepare and submit to Producer an
invoice based on actual measurements on or before the close of business of the
40th Day after the applicable Invoice Month, together with a reconciliation to
the invoice submitted based on Gatherer’s estimate.

(c) Detail. Gatherer’s invoices and supporting information shall include
information reasonably sufficient to explain and support any estimates and
charges reflected therein, the reconciliation of any estimates made in a prior
Month to the actual measurements for such Month, and any adjustments to prior
period volumes and quantities.

(d) Monthly Loss/ Gain Report. Gatherer shall deliver to Producer, on or before
the close of business of the 40th Day after the applicable Invoice Month a
Monthly Loss/ Gain Report, which shall set forth the volumes specified in
Section 5.3 and in Schedule A. If Gatherer elects, it may deliver such Monthly
Loss/ Gain Report concurrently with the applicable invoice.

(e) One Invoice; Netting. To the extent that Gatherer and Producer are party to
this Agreement and one or more other Transaction Documents, one invoice may be
delivered in respect of all amounts owing under such Transaction Documents. The
Parties shall net all undisputed amounts due and owing or past due and owing
arising under the Transaction Documents to which Producer and Gatherer are
parties such that the Party owing the greater amount shall make a single payment
of the net amount to the other Party. To the extent possible, all fee
adjustments set forth in Article 5 shall be accomplished by setoff or netting.

Section 9.2 Payments.

(a) Unless otherwise agreed by the Parties, all invoices under this Agreement
shall be due and payable in accordance with each invoice’s instructions on or
before the later of the 30th Day of each Month and the 10th Day after receipt of
the invoice or, if such Day is not a Business Day, then on the next Business
Day. All payments by Producer under this Agreement shall be made by electronic
funds transfer to the account designated by Gatherer. Any amounts not paid by
the due date will be deemed delinquent and will accrue interest at the Interest
Rate, such interest to be calculated from and including the due date but
excluding the date the delinquent amount is paid in full.

(b) If Producer, in good faith, disputes the amount of any invoice of Gatherer,
Producer will pay Gatherer such amount, if any, that is not in dispute and shall
provide Gatherer notice, no later than 30 Days after the date that payment of
such invoice would be due under Section 9.2(a), of the disputed amount
accompanied by reasonable documentation to support Producer’s dispute. If
Producer fails to provide notice of dispute within such 30-Day period, then
Producer shall be deemed to have waived its right to dispute the applicable
invoice, except for a dispute following an audit conducted in accordance with
Section 9.4. Following Gatherer’s receipt of such dispute notice, Producer and
Gatherer shall endeavor in good faith to resolve such dispute, and if the
Parties are unable to resolve such dispute within a reasonable time, such
dispute may be resolved in accordance with Section 16.6 of this Agreement. Upon
resolution of the dispute, any required payment shall be made within 15 Days
after such resolution, and such amount shall be paid along with interest accrued
at the Interest Rate from and including the due date but excluding the date
paid.

 

- 30 -



--------------------------------------------------------------------------------

Section 9.3 Adequate Assurances. If (a) Producer fails to pay according to the
provisions hereof and such failure continues for a period of 5 Business Days
after written notice of such failure is provided to Producer or (b) Gatherer has
reasonable grounds for insecurity regarding the performance by Producer of any
obligation under this Agreement, then Gatherer, by notice to Producer, may,
singularly or in combination with any other rights it may have, demand Adequate
Assurance of Performance from Producer. “Adequate Assurance of Performance”
means, at the option of Producer, any of the following, (x) advance payment in
cash by Producer to Gatherer for Services to be provided under this Agreement in
the following Month or (y) delivery to Gatherer by Producer of an irrevocable
standby letter of credit or a performance bond, in form and substance reasonably
acceptable to Gatherer, issued by a Credit-Worthy Person, in an amount equal to
not less than the aggregate proceeds due from Producer under Section 9.1 for the
prior 2-Month period. Promptly following the termination of the condition giving
rise to Gatherer’s reasonable grounds for insecurity or payment in full of
amounts outstanding, as applicable, Gatherer shall release to Producer the cash,
letter of credit, bond or other assurance provided by Producer (including any
accumulated interest, if applicable, and less any amounts actually applied to
cover Producer’s obligations hereunder).

Section 9.4 Audit. Each Party has the right, at its sole expense and during
normal working hours, to examine the records of the other Party to the extent
reasonably necessary to verify the accuracy of any statement, charge or
computation made pursuant to the provisions of the Transaction Documents. The
scope of such examination will be limited to the 24 Months preceding the date
such notice of audit, statement, charge or computation was presented. No Party
may conduct more than one audit (taking all Transaction Documents to which
Producer is a party together) of the other Party during any Year (except that,
if a Party is in default hereunder, additional audits may be conducted during
the continuance of such default). If any such examination reveals any inaccuracy
in any statement or charge, the necessary adjustments in such statement or
charge and the payments necessitated thereby shall be made within 60 Days of
resolution of the inaccuracy. This provision of this Agreement will survive any
termination of this Agreement for the later of (a) a period of 24 Months from
the end of the Year in which the date of such termination occurred or (b) until
a dispute initiated within the 24 Month period is finally resolved, in each case
for the purpose of such statement and payment objections.

ARTICLE 10

REMEDIES

Section 10.1 Suspension of Performance; Temporary Release from Dedication.

(a) Suspension by Gatherer as Remedy for Payment Default. If Producer fails to
pay any invoice rendered under Article 9, such failure is not due to a good
faith dispute by Producer in accordance with Section 9.2(b) and such failure is
not remedied within 15 Business Days after Producer’s receipt of written notice
of such failure from Gatherer, Gatherer shall have the right, at its sole
discretion, to suspend performance (including withholding any undisputed
payments that are owed by Gatherer to Producer, and such withheld undisputed
amounts shall not be subject to setoff under Section 9.1(e)) under this
Agreement until such undisputed amount, including interest at the Interest Rate,
is paid in full.

 

- 31 -



--------------------------------------------------------------------------------

(b) Additional Suspensions as Remedies. If Producer fails to perform or comply
with any material warranty, covenant or obligation (other than as provided in
Section 10.1(a)) contained in this Agreement and such failure has not been
remedied within 60 Days after Producer’s receipt of written notice from Gatherer
of such failure, then Gatherer shall have the right to suspend performance under
this Agreement.

(c) Specific Performance and Declaratory Judgments. Damages in the event of
breach of this Agreement by a Party hereto may be difficult, if not impossible,
to ascertain. Therefore, each Party, in addition to and without limiting any
other remedy or right it may have, will have the right to seek a declaratory
judgment and will have the right to an injunction or other equitable relief in
any court of competent jurisdiction, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the Parties hereto
hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief. The existence of this right will not preclude any Party from
pursuing any other rights and remedies at law or in equity that such Party may
have.

Section 10.2 No Election. In the event of a default by a Party under this
Agreement, the other Party shall be entitled in its sole discretion to pursue
one or more of the remedies set forth in this Agreement, or such other remedy as
may be available to it under this Agreement, at Law or in equity, subject,
however, to the limitations set forth in Section 10.3 and Article 14. No
election of remedies shall be required or implied as the result of a Party’s
decision to avail itself of a remedy under this Agreement.

Section 10.3 DIRECT DAMAGES. A PARTY’S DAMAGES RESULTING FROM A BREACH OR
VIOLATION OF ANY REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR CONDITION
CONTAINED IN THIS AGREEMENT OR ANY ACT OR OMISSION ARISING FROM OR RELATED TO
THIS AGREEMENT SHALL BE LIMITED TO ACTUAL DIRECT DAMAGES AND SHALL NOT INCLUDE
ANY OTHER LOSS OR DAMAGE, INCLUDING INDIRECT, SPECIAL, CONSEQUENTIAL,
INCIDENTAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING LOST PROFITS, PRODUCTION,
OR REVENUES, AND EACH PARTY RELEASES THE OTHER PARTY FROM ALL SUCH CLAIMS FOR
LOSS OR DAMAGE OTHER THAN ACTUAL DIRECT DAMAGES; PROVIDED, HOWEVER, THAT THIS
LIMITATION TO DIRECT DAMAGES SHALL NOT APPLY TO ANY DAMAGE, CLAIM, OR LOSS
(A) RESULTING FROM THE DELIVERY BY PRODUCER OF GAS NOT MEETING THE
SPECIFICATIONS SET FORTH HEREIN, (B) ASSERTED BY OR AWARDED TO THIRD PARTIES
AGAINST A PARTY AND FOR WHICH THE OTHER PARTY WOULD OTHERWISE BE RESPONSIBLE
UNDER ARTICLE 14, OR (C) THAT PRODUCER WOULD OTHERWISE BE ENTITLED TO RECOVER
UNDER SECTION 6.1.

ARTICLE 11

FORCE MAJEURE

Section 11.1 Force Majeure. If either Gatherer or Producer is rendered unable by
an event of Force Majeure to carry out, in whole or part, its obligations under
this Agreement and such Party gives notice (which notice may initially be
delivered orally so long as written notice is

 

- 32 -



--------------------------------------------------------------------------------

delivered as soon as reasonably practicable thereafter) and reasonably full
details of the event (including the nature, extent, effect, and likely duration
of the event or circumstances constituting the Force Majeure event) to the other
Party as soon as practicable after the occurrence of the event, then, during the
pendency of such Force Majeure, but only during that period, the obligations of
the Party affected by the event shall be canceled or suspended, as applicable,
to the extent required; provided, however, that notwithstanding anything in the
foregoing to the contrary, neither Party shall be relieved from any
indemnification obligation or any obligation to make payments, as the result of
Force Majeure, regardless of which Party is affected; provided further that if
the Force Majeure impacts only a particular Facility Segment or Individual
System, then the suspension of obligations described in this sentence shall
apply only to the applicable Facility Segment or Individual System and not to
the obligations owing in connection with the rest of the System. The Party
affected by Force Majeure shall use commercially reasonable efforts to remedy
the Force Majeure condition with all reasonable dispatch, shall give notice to
the other Party of the termination of the Force Majeure, and shall resume
performance of any suspended obligation promptly after termination of such Force
Majeure.

Section 11.2 Extension Due to Force Majeure. If a Party is unable to meet any
deadline set forth herein as a result of a Force Majeure, then provided that
such Party complies with the provisions of Section 12.1, such deadline shall be
extended for a period of time equal to the period of time during which such
Party is delayed due to the Force Majeure.

ARTICLE 12

CHANGE IN LAW; UNECONOMIC SERVICE

Section 12.1 Changes in Applicable Law.

(a) If any new Laws are enacted or amended or any new interpretations in respect
of previously existing Laws are issued after the Effective Date that require
Gatherer to make capital expenditures with respect to the System, then Gatherer
may propose an increase to the applicable Individual Fee as may be necessary or
appropriate to preserve and continue for the Parties the rights and benefits
originally contemplated for the Parties by this Agreement; provided, however,
that no increase to the applicable Individual Fee pursuant to this Section 13.1
shall be applicable unless and until Gatherer would be required to make capital
expenditures with respect to the System in order to comply with such new Law
that materially and adversely affects the economics of the Services provided,
fees received, or the other economic benefits of this Agreement for Gatherer.

(b) Producer shall accept or reject, in its sole discretion, Gatherer’s proposed
increase to the Individual Fee within 30 Days after receiving such proposal from
Gatherer. If Producer fails to provide notice of such acceptance or rejection
within such 30-Day period, then Producer shall be deemed to have rejected such
increase. If Producer rejects or is deemed to reject the amount of the proposed
increase, then either Party may submit the determination of the proposed
increase to binding arbitration in accordance with Section 16.6. The Parties
will amend, update, or revise the applicable Agreement Addendum in accordance
with this Agreement to reflect any changes in the applicable Individual Fees
agreed to in accordance with this Section 12.1.

(c) Producer and Gatherer shall use their commercially reasonable efforts to
comply with new and amended applicable Laws and new interpretations of existing
Laws.

 

- 33 -



--------------------------------------------------------------------------------

Section 12.2 Unprofitable Operations and Rights of Termination.

(a) Existing Facilities. If (x) the gathering of Gas from any Wells, Separator
Facilities or Receipt Points, (y) the delivery of Gas to any Delivery Points or
(z) the provision of any other Service under this Agreement, is or becomes
uneconomical due to its volume, quality, or for any other cause, then Gatherer
shall not be obligated to provide the applicable Services so long as such
condition exists. If Gatherer validly suspends Services under this Section
12.2(a) as a result of Producer’s (A) negligence, willful misconduct, or breach
of this Agreement, (B) delivery of Gas that fails to meet the quality
specifications required by Section 6.1, or (C) execution of a plan of
development that deviates from the then-applicable Development Report, then
Gatherer may resume providing such Services at any time, upon two months’
advance written notice delivered to Producer, and the affected Wells, Separator
Facilities, Receipt Points, Drilling Units. For purposes of this Section
12.2(a), the term “uneconomical” shall include, with respect to the gathering of
Gas from any Well, Separator Facility, or Receipt Point, the delivery of Gas to
any Delivery Point, or the provision of any other Service under this Agreement,
that the actual, direct operating and maintenance expenses incurred by Gatherer
with respect thereto during any rolling three month period, including expenses
charged to Gatherer by third parties providing services for Gatherer, exceed the
total revenues received by Gatherer for Services rendered with respect thereto
during such period, as determined in accordance with generally accepted
accounting principles.

(b) Election not to Expand System. If Gatherer determines, in its discretion,
that an expansion of the Individual System to satisfy the needs of Producer, as
described in Section 3.2, would be uneconomical, then Gatherer shall neither be
obligated to undertake such expansion nor to provide the applicable Services.
Producer shall be entitled to a release of the applicable Planned Wells, Planned
Separator Facilities and Dedicated Production pursuant to Section 2.4(a)(vi)
immediately upon Gatherer’s delivery of a System Plan (marked as “Final”)
indicating that a requested expansion would be uneconomical pursuant to Section
12.2(d).

(c) Start Date of Suspension of Services. Gatherer shall cause any suspension of
Services permitted by this Section 12.2 to commence on the first Day of a Month
and not on any other Day.

(d) Supporting Documentation and Management Discussions. As soon as Gatherer
determines that an expansion of the Individual System will not be economic or
that continuing to provide Services at existing facilities has been rendered
uneconomic, Gatherer shall communicate in writing the same to Producer.

(i) With respect to existing facilities, such notice shall be delivered to
Producer at least 180 Days in advance of any proposed curtailment under this
Section 12.2 and such notice shall be accompanied by documentation supporting
its claim that

 

- 34 -



--------------------------------------------------------------------------------

certain Services have become uneconomical. Commencing on the date on which such
notice is delivered and continuing for 180 Days, Gatherer shall participate in
Meetings of Senior Management if so requested by Producer, so long as such
Meetings of Senior Management are scheduled at mutually agreeable times and
locations, in order to negotiate a transition of Services that will not
materially adversely affect Producer. Such discussions may include the following
matters and such other matters aimed at ameliorating the detrimental effects of
Gatherer ceasing to provide Services: (A) purchase by Producer from Gatherer of
the pipe, rights of way or other assets necessary for the types of services that
otherwise would have been performed under this Agreement, (B) a continuation of
the provision of Services hereunder by Gatherer for a period of time longer than
the 180 Days required hereby in order to permit Producer sufficient time to take
over operations or find an alternate midstream service provider and
(C) adjustments to the Development Plan or rework certain Wells in order to
address the concerns of Gatherer with respect to providing Services thereto. In
no event shall Gatherer’s obligation to be available for Meetings of Senior
Management create an obligation on Gatherer to continue providing services past
the 180 Days required hereby, and Gatherer is under no obligation to agree to
any amendments to this Agreement or modifications to the Services provided in
order to accommodate requests of Producer during such negotiations. However,
both Parties have an obligation to negotiate in good faith during such
discussions.

(ii) With respect to planned facilities, Gatherer shall indicate that providing
Services to Planned Wells or Planned Separator Facilities is uneconomical by
failing to include the necessary expansion projects in the applicable System
Plan and shall provide supporting documentation for its determination that such
expansion would be uneconomical, if requested by Producer. If Gatherer delivers
a System Plan (marked as “Final”) describing the necessary expansion projects,
such delivery shall be deemed to be a commitment by Gatherer to complete such
expansion without exercising its rights under Section 12.2(b), so long as
conditions (including anticipated throughput, pricing, the ability to obtain
rights-of-way, Producer’s continued execution of the Development Report, and any
other factors deemed material by Gatherer) do not materially change; provided,
however that upon the initiation of Services through such expansion project or
through a component part of such expansion project, such expansion (or
applicable portion thereof) shall be considered “existing facilities” for
purposes of this Section 12.2 and Gatherer shall have all of the rights set
forth herein with respect to existing facilities that become uneconomical.
Nothing in this Section 12.2(d) shall give Producer a right to consent to a
suspension under this Section 12.2.

(e) No Obligation to Drill or Operate. Without limiting the right of Producer to
revise the Development Report to eliminate any proposed Wells or Separator
Facilities, nothing herein shall be construed to require Producer to drill or
conduct any operations as to any Well, to continue to operate any Well, to place
any new Separator Facility into service or to maintain the operation of any
Separator Facility that a prudent operator would not in like circumstances drill
or continue to operate.

 

- 35 -



--------------------------------------------------------------------------------

ARTICLE 13

REGULATORY STATUS

Section 13.1 Non-Jurisdictional System. This Agreement is subject to all valid
present and future Laws of Governmental Authorities now or hereafter having
jurisdiction over the Parties, this Agreement, the Services performed, or the
System. It is the intent of the Parties that no Governmental Authority shall
alter any provisions in the Agreement in such a way that would have the effect
of altering the economic benefits of either Party, as originally contemplated
under this Agreement. The Parties shall (a) vigorously defend and support in
good faith the enforceability of this Agreement and the continuance, without
alternation, of the Services in any and all proceedings before any Governmental
Authority in which this Agreement is subject to review and (b) not initiate or
support, either directly or indirectly, any challenge with any Governmental
Authorities to the rates provided herein or any other modification to this
Agreement that would alter the economic benefits of a Party as originally
contemplated under this Agreement; provided, however, nothing set forth herein
shall restrict or prohibit Producer from contesting or challenging or disputing
with the other Party as to the interpretation, breach, default or performance of
this Agreement or any filings of tariffs or any amendments thereto with respect
to the System to the extent such tariffs are not substantively identical to the
economic terms set forth herein. Notwithstanding the foregoing, Producer shall
have the right to assert in the appropriate forum in response to any change or
proposed change in any tariffs that such change is not in substantial accordance
with the terms of this Agreement.

Section 13.2 Government Authority Modification. Notwithstanding the provisions
of Section 13.1, if the rates are changed or required to be changed or any other
modification to this Agreement that alters the economic benefits of a Party, as
originally contemplated under this Agreement, in response to any order,
regulation, or other mandate of a Governmental Authority, then no such change or
modification shall constitute a breach or other default under the terms of this
Agreement, and the Parties shall negotiate in good faith to enter into such
amendments to this Agreement or a separate arrangement in order to give effect,
to the greatest extent possible, the economic benefit as originally contemplated
in this Agreement.

ARTICLE 14

INDEMNIFICATION AND INSURANCE

Section 14.1 Reciprocal Indemnity. To the fullest extent permitted by applicable
Law and except as otherwise set forth in Section 6.2 and Section 8.1:

(a) Producer Indemnification. Producer shall release, protect, defend, indemnify
and hold harmless Gatherer Group from and against all Losses directly or
indirectly arising out of or in connection with bodily injury, death, illness,
disease, or loss or damage to property of Producer or any member of Producer
Group in any way arising out of or relating to this Agreement, directly or
indirectly. THIS RELEASE, DEFENSE AND INDEMNITY OBLIGATION SHALL APPLY
REGARDLESS OF FAULT OF GATHERER GROUP OR ANY OTHER PERSONS. (EXCEPT THAT IT
SHALL NOT APPLY TO THE EXTENT THAT SUCH LOSSES ARE CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF GATHERER).

 

- 36 -



--------------------------------------------------------------------------------

(b) Gatherer Indemnification. Gatherer shall release, protect, defend, indemnify
and hold harmless Producer Group from and against all Losses directly or
indirectly arising out of or in connection with bodily injury, death, illness,
disease, or loss or damage to property of Gatherer or any member of Gatherer
Group in any way arising out of or relating to this Agreement, directly or
indirectly. THIS RELEASE, DEFENSE AND INDEMNITY OBLIGATION SHALL APPLY
REGARDLESS OF FAULT OF PRODUCER GROUP OR ANY OTHER PERSONS. (EXCEPT THAT IT
SHALL NOT APPLY TO THE EXTENT THAT SUCH LOSSES ARE CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF PRODUCER).

(c) Regardless of Fault. AS USED IN THE PRECEDING TWO SUBCLAUSES, THE PHRASE
“REGARDLESS OF FAULT” SHALL MEAN, WITH RESPECT TO ANY LOSS THAT IS CAUSED IN
WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT, CONCURRENT,
COMPARATIVE, CONTRIBUTORY, ACTIVE, PASSIVE, OR OTHERWISE), STRICT LIABILITY, OR
OTHER FAULT, OF ANY MEMBER OF GATHERER GROUP OR THE PRODUCER GROUP, WITHOUT
REGARD TO THE CAUSE OR CAUSES THEREOF AND WITHOUT LIMITATION OF SUCH LOSS AND
WHETHER OR NOT CAUSED BY A PRE-EXISTING CONDITION.

Section 14.2 Indemnification Regarding Third Parties. Each Party shall release,
protect, defend, indemnify and hold the other Party harmless against any Loss by
a Third Party that is not a member of the Producer Group or Gatherer Group, to
the extent such Loss (a) is caused by the negligence or willful misconduct of
said indemnifying Party or such Party’s Group, or (b) in the case of Producer as
indemnifying Party, results from claims by a Third Party of title, rights, or
encumbrances in or to Gas delivered by Producer to a Receipt Point.

Section 14.3 Penalties. Producer shall release, protect, defend, indemnify, and
hold harmless Gatherer from any Losses resulting from penalties imposed by a
Downstream Facility in any transportation contracts or service agreements
associated with, or related to, Producer’s owned or Controlled Gas, including
any penalties imposed pursuant to the Downstream Facility’s tariff.

Section 14.4 Insurance. Gatherer and Producer shall (a) carry and maintain no
less than the insurance coverage set forth in Exhibit B, and (b) cause such
insurance to be (i) the primary coverage without any right of contribution from
any other insurance held by the other Party to the extent of the insured Party’s
indemnification obligations hereunder, and (ii) written and endorsed to include
waivers of all subrogation rights of the insurers against Gatherer and its Group
(in the case of Producer’s insurance) or Producer and its Group (in the case of
Gatherer’s insurance). Producer shall also cause the insurance carried and
maintained by it pursuant to this Section 14.4 to be endorsed to name Gatherer
and its Group as additional insureds or provide blanket additional insured
status that covers Gatherer and its Group as additional insureds, except in the
case of worker’s compensation insurance.

 

- 37 -



--------------------------------------------------------------------------------

ARTICLE 15

ASSIGNMENT

Section 15.1 Assignment of Rights and Obligations under this Agreement.

(a) Assignment. Except as specifically otherwise provided in this Agreement, no
Party shall have the right to assign its rights and obligations under this
Agreement (in whole or in part) to another Person except with the prior written
consent of Gatherer (in the case of an assignment by Producer) or Producer (in
the case of an assignment by Gatherer), which consent may be withheld at such
Party’s sole discretion. Notwithstanding the foregoing,

(i) Producer may assign its rights and obligations under this Agreement to any
Person to whom Producer assigns or transfers an interest in any of the Dedicated
Properties, insofar as this Agreement relates to such Dedicated Properties,
without the consent of Gatherer; provided that (A) such Person assumes in
writing the obligations of Producer under this Agreement insofar as it relates
to the portion of the Dedicated Properties so assigned or transferred, (B) such
assignment is made subject to this Agreement, (C) if such assignment or transfer
is made to an Affiliate of Producer, Producer shall not be released from any of
its obligations under this Agreement and (D) if such transfer or assignment is
to a Person that is not an Affiliate of Producer, Producer shall be released
from its obligations under this Agreement with respect to the Dedicated
Properties so assigned or transferred; provided, further, that to the extent
such Person is not an Affiliate of Producer, except for the Dedicated Properties
assigned or transferred, this Agreement shall not bind any interests of such
Person or its Affiliates in any oil and/or gas leases, mineral interests, and
other similar interests owned by such Person as of or after the date of such
assignment or transfer; and

(ii) Gatherer may assign its rights and obligations under this Agreement to any
Affiliate Entity insofar and only insofar as this Agreement relates to the
Dedicated Properties for which such Affiliate Entity will be providing Services
(such Dedicated Properties, the “Affiliate Entity Dedicated Properties”);
provided that in lieu of assigning a portion of this Agreement (in the manner
set forth in this subclause (ii)), Producer and Affiliate Entity may enter into
a separate gathering agreement applicable to the Affiliate Entity Dedicated
Properties that is substantially similar to this Agreement and, with respect to
the Dedicated Properties covered by such separate gathering agreement (and only
with respect to such Dedicated Properties), this Agreement shall terminate and
cease to control.

(b) Notice; Binding Effect. Within 30 Days prior to the date of execution of a
permitted assignment by Producer, Producer shall give Gatherer notice of any
assignment of this Agreement or Dedicated Properties. Gatherer shall give
Producer notice of any assignment of this Agreement within 30 Days after the
date of execution of such permitted assignment. This Agreement shall be binding
upon and inure to the benefit of the respective permitted successors and assigns
of the Parties. Any attempted assignment made without compliance with the
provisions set forth in this Section 15.1 shall be null and void ab initio.

 

- 38 -



--------------------------------------------------------------------------------

(c) Releases not Assignments. Any release of any of the Dedicated Properties
from dedication under this Agreement pursuant to Section 2.4 shall not
constitute an assignment or transfer of such Dedicated Properties for the
purposes of this Article 15.

Section 15.2 Pre-Approved Assignments. Each Party shall have the right without
the prior consent of the other Party to (a) mortgage, pledge, encumber or
otherwise impress a lien or security interest upon its rights and interest in
and to this Agreement, and (b) make a transfer pursuant to any security interest
arrangement described in (a) above, including any judicial or non-judicial
foreclosure and any assignment from the holder of such security interest to
another Person.

Section 15.3 Change of Control. Except as provided in Section 15.1, nothing in
this Article 15 shall prevent Producer’s members or owners from transferring
their respective interests (whether equity or otherwise and whether in whole or
in part) in Producer and nothing in this Article 15 shall prevent Gatherer’s
members or owners from transferring their respective interests (whether equity
or otherwise and whether in whole or in part) in Gatherer. However, if a change
of control of a Party gives rise to a reasonable basis for insecurity on the
part of the other Party, such change of control may be the basis for a request
of Adequate Assurance of Performance. Each member or owner of Producer or
Gatherer, as applicable, shall have the right to assign and transfer such
member’s or owner’s interests (whether equity or otherwise and whether in whole
or in part) in Producer or Gatherer, as applicable, without restriction
contained in this Agreement.

ARTICLE 16

OTHER PROVISIONS

Section 16.1 Relationship of the Parties. The execution and delivery of this
Agreement and any Agreement Addendum shall create a binding agreement between
the Parties signatory thereto consisting of the terms set forth in such
Agreement and Agreement Addendum. This Agreement shall not be deemed or
construed to create, a partnership, joint venture or association or a trust
between Producer and Gatherer. This Agreement shall not be deemed or construed
to authorize any Party to act as an agent, servant or employee for any other
Party for any purpose whatsoever except as explicitly set forth in this
Agreement. In their relations with each other under this Agreement, the Parties
shall not be considered fiduciaries.

Section 16.2 Notices. Unless otherwise specified in the applicable provision,
all notices, consents, approvals, requests, and other communications required or
permitted to be given under this Agreement shall be in writing and delivered
personally, or sent by bonded overnight courier, mailed by U.S. Express Mail or
by certified or registered United States Mail with all postage fully prepaid,
return receipt requested, or, except in the case of notices of breach or
default, sent by electronic mail (including with a PDF of the notice or other
communication attached), in each case, addressed (i) if to Producer, at the
address set forth on the applicable Agreement Addendum and (ii) if to Gatherer,
at the address set forth on the signature page; provided that in the case of any
notice by electronic mail, such notice is confirmed by communication via another
method permitted by this Section 16.2. Any notice, consent, approval, request,
or other communication (“Communications”) given in accordance herewith shall be
deemed to have been

 

- 39 -



--------------------------------------------------------------------------------

given when (a) actually received or rejected by the addressee in person or by
courier, or (b) actually received or rejected by the addressee upon delivery by
overnight courier or United States Mail, as shown in the tracking report or
return receipt, as applicable. Communications may not be transmitted by
electronic mail, except for ordinary course business communications that shall
be deemed to be received, if transmitted during normal business hours on such
Business Day, or if transmitted after normal business hours, on the next
Business Day. Any Person may change their contact information for notice by
giving notice to the other Party in the manner provided in this Section 16.2.

Section 16.3 Entire Agreement; Conflicts. This Agreement (consisting of the
Agreement Terms and Conditions and the applicable Agreement Addendum)
constitutes the entire agreement of the Parties pertaining to the subject matter
hereof and supersedes all prior agreements, understandings, negotiations, and
discussions, whether oral or written, of the Parties pertaining to the subject
matter hereof. There are no warranties, representations, or other agreements
among the Parties relating to the subject matter hereof except as specifically
set forth in this Agreement, including the exhibits hereto, and no Party shall
be bound by or liable for any alleged representation, promise, inducement, or
statements of intention not so set forth.

Section 16.4 Waivers; Rights Cumulative. Any of the terms, covenants, or
conditions hereof may be waived only by a written instrument executed by or on
behalf of the Party waiving compliance. No course of dealing on the part of any
Party, or their respective officers, employees, agents, or representatives, nor
any failure by a Party to exercise any of its rights under this Agreement shall
operate as a waiver thereof or affect in any way the right of such Party at a
later time to enforce the performance of such provision. No waiver by any Party
of any condition, or any breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of any breach of any other term or covenant. The rights of
the Parties under this Agreement shall be cumulative, and the exercise or
partial exercise of any such right shall not preclude the exercise of any other
right.

Section 16.5 Amendment. This Agreement may be amended only by an instrument in
writing executed by Producer and Gatherer and expressly identified as an
amendment or modification.

Section 16.6 Governing Law; Venue. THIS AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, UNITED STATES OF
AMERICA, EXCEPT THAT ANY PROVISION OF THE LAWS OF THE STATE OF TEXAS THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION SHALL NOT APPLY.
HOUSTON, HARRIS COUNTY, TEXAS, SHALL BE THE SOLE AND EXCLUSIVE VENUE FOR
RESOLUTION OF ANY DISPUTE ARISING UNDER THIS AGREEMENT. THE PREVAILING PARTY
SHALL BE ENTITLED TO RECOVER ITS ATTORNEYS’ FEES AND EXPERT EXPENSES FROM THE
NON-PREVAILING PARTY. EACH PARTY EXPRESSLY WAIVES ANY RIGHTS UNDER APPLICABLE
LAW TO TRIAL BY JURY.

 

- 40 -



--------------------------------------------------------------------------------

Section 16.7 Parties in Interest. Except for parties indemnified hereunder,
nothing in this Agreement shall entitle any Person other than the Parties to any
claim, cause of action, remedy or right of any kind.

Section 16.8 Preparation of Agreement. The Parties and their respective counsel
participated in the preparation of this Agreement. In the event of any ambiguity
in this Agreement, no presumption shall arise based on the identity of the
draftsman of this Agreement.

Section 16.9 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any Party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible. A ruling
of invalidity, illegality or unenforceability as to one Agreement shall only be
applicable to that Agreement, not all the Agreements covered by these Agreement
Terms and Conditions.

Section 16.10 Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by electronic mail shall be
deemed an original signature hereto.

Section 16.11 Confidentiality. The Parties agree that this Agreement and all
related data and information (including any and all Development Reports)
exchanged by them or otherwise delivered hereunder shall be maintained in strict
and absolute confidence and no Party shall disclose or use, without the prior
written consent of the other Parties, any part of this Agreement or such data or
information unless the release of such information is required by Law (including
any requirement associated with an elective filing with a Governmental
Authority) or the rules or regulations of any stock exchange on which any
securities of the Parties or any Affiliates are traded or such use as is
reasonably necessary for such Party to exercise its rights and perform its
obligations hereunder. Nothing in this Agreement shall prohibit the Parties from
disclosing whatever information in such manner as may be required by statute,
rule or regulation; nor shall any Party be prohibited by the terms hereof from
disclosing information acquired under this Agreement to any financial
institution or investors providing or proposing financing to either Party or to
any Person proposing to purchase the equity in any Party to this Agreement or
the assets owned by any Party to this Agreement to the extent such financial
institutions and investors are bound by a written confidentiality and non-use
agreement that, at a minimum, is as restrictive (both as to scope and duration)
as the terms of this Section 16.11 and each Party hereto shall be an express
third-party beneficiary to such agreement. Notwithstanding the foregoing, the
restrictions in this Section 16.11 will not apply to information that (i) is in
the possession of the Party receiving such information prior to disclosure by
the other Party, (ii) is or becomes known to the public other than as a result
of a breach of this Agreement or (iii) becomes available to a Party on a
non-confidential basis from a source other than the other Party, provided that
such source is not bound by a confidentiality agreement with, or other fiduciary
obligations

 

- 41 -



--------------------------------------------------------------------------------

of confidentiality to, the other Party. With respect to any Third Party that
holds a working interest in any portion of the Dedicated Properties, Gatherer,
with the consent of Producer, may (x) share a copy of this Agreement to any such
Person who requests a copy and (y) provide a gathering agreement, substantially
in the form hereof, with such adjustments or modifications to accommodate a
non-operating working interest owner as deemed necessary or appropriate by
Gatherer to any such Person who elects to take production in kind, rather than
having Producer market such production. This Section will survive any
termination of this Agreement for a period of 24 Months from the end of the Year
in which the date of such termination occurred.

(Signatures on separate signatory page)

 

- 42 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement
as of the date first written above.

 

Producer ROSEHILL OPERATING COMPANY, LLC By:  

/s/ J. A. Townsend

Name:   J. A. Townsend Title:   President and Chief Executive Officer Gatherer
GATEWAY GATHERING AND MARKETING COMPANY By:  

/s/ Paul Ebner

Name:   Paul Ebner Title:   President

 

- 43 -



--------------------------------------------------------------------------------

SCHEDULE A

OPERATING TERMS AND CONDITIONS

1.1. Quality Specifications. Each Individual System will be operated as a field
gathering system, and as such, Gas received from Producer at the Receipt Points
shall conform to the following specifications at a base pressure of fourteen and
seventy-three hundredths (14.73) Psia and at a base temperature of sixty degrees
Fahrenheit (60°F); provided that the following may be varied or adjusted as
described in Section 6.1 or by express language set forth in the applicable
Agreement Addendum.

(a) Such Gas shall be commercially free of all objectionable dust or other solid
or liquid or gaseous matters which might interfere with its merchantability or
cause injury to or interference with proper operations of any of the facilities
constituting such Individual System or the System through which the Gas flows.

(b) Such Gas shall not contain more than one-quarter (1/4) grain of hydrogen
sulfide per one hundred (100) Cubic Feet.

(c) Such Gas shall not contain more than five (5) grains of total sulfur per one
hundred (100) Cubic Feet.

(d) Such Gas shall not contain more than (1) grain mercaptans per one hundred
(100) Cubic Feet.

(e) Such Gas shall not contain more than two-tenths percent (0.2%) by volume of
oxygen.

(f) Such Gas shall be at temperatures above twenty degrees Fahrenheit (20ºF) but
shall not exceed one hundred twenty degrees Fahrenheit (120ºF).

1.2. Gas Nominations and Scheduling.

(a) Gas shall be received only under a nomination submitted by Producer. For
purposes of this Agreement, a nomination is an offer by Producer to Gatherer of
a stated quantity of Gas for gathering from all of the Receipt Points in an
Individual System to all of the Delivery Points in the Individual System. The
terms of such nomination shall comply with the nominating procedures set forth
in the following clause (b).

(b) Producer shall nominate according to the Downstream Facility’s requirements.
Nominations may be electronically transmitted according to the Downstream
Facility’s requirements. Should Producer desire to change the nomination during
such Month, such change to the nomination shall be made in accordance with the
nomination procedures of the Downstream Facility. Gas shall be delivered by
Gatherer in accordance with confirmation by the Downstream Facility of the
nomination and/or changes to the nomination.

 

1



--------------------------------------------------------------------------------

1.3. Nominations Gas Balancing.

(a) Deliveries. Volumes of Gas delivered by Producer and received by Gatherer at
the Receipt Points (taken in the aggregate for any Individual System) shall
conform as closely as possible to the volumes nominated by Producer at the
Receipt Points (taken in the aggregate for any Individual System) and shall be
delivered by Producer to Gatherer at hourly rates of flow that are, as nearly as
practicable, uniform throughout the Day. Subject to Gatherer’s operating
conditions and contractual requirements, volumes delivered by Gatherer to
Producer or for Producer’s account at the Delivery Points (taken in the
aggregate for any Individual System) shall conform as closely as possible to the
volumes nominated by Producer for delivery by Gatherer that Day at the Delivery
Points (taken in the aggregate for any Individual System), less any deductions
applicable to Producer for System L&U, System Fuel and Other System Fuel (and
any other adjustments for Drip Condensate or Flash Gas), except that Gatherer
may conform such volumes to the volumes actually delivered by Producer at
Gatherer’s Receipt Points (taken in the aggregate for any Individual System) to
the extent possible. Gatherer may temporarily interrupt or curtail receipts
and/or deliveries at any time, and from time to time in accordance with
operating conditions on the applicable Individual System in order to balance
receipt or deliveries on the applicable Individual System.

(b) Producer and Gatherer agree that:

(i) It is the intent of Producer and Gatherer that Gas shall be received and
redelivered under this Agreement at the same rates, as nearly as commercially
practicable and subject to changes mandated by the Downstream Facility, and
Producer shall not in any manner use the System for storage or peaking purposes.

(ii) Gas delivered to Gatherer under this Agreement during any Day shall be
delivered at as nearly a constant rate as operating conditions and relevant
Downstream Facilities will permit.

(iii) In the event interruption or curtailment of service is required,
Gatherer’s dispatcher (who shall be designated in writing by Gatherer) will
advise (by telephone, following up by writing, which writing may be in the form
of electronic mail) Producer of an interruption or curtailment as soon as
practicable or in any event within twenty-four hours of the occurrence of such
event.

(iv) Nothing contained in this Agreement shall preclude Gatherer from taking
reasonable actions necessary to adjust receipts or deliveries under this
Agreement in order to maintain the operational integrity and safety of the
System or any Individual System.

(c) Monthly Delivery of Data. The Monthly Loss/ Gain Report shall reflect, with
respect to each producer and shipper on the System (including Producer), each of
the following, broken out by Individual System: (i) the total volumes received,
delivered, and retained; and (ii) any other information deemed necessary and
appropriate by Gatherer, all on an Individual System basis.

 

2



--------------------------------------------------------------------------------

1.4. Measurement Devices.

(a) Gatherer shall construct, install, own and operate (or cause to be
installed, owned, and operated) the Measurement Devices located at the Receipt
Points. The Measurement Devices installed by Gatherer shall be, subject to
Producer’s approval of such location, on the Receipt Point.

(b) Gatherer shall, at its discretion, install, own and operate (or cause to be
installed, owned, and operated) the Measurement Devices located at or upstream
of the Delivery Points.

(c) Measurement Devices will be constructed, installed and operated in
accordance with applicable industry standards and governmental regulations and
as set forth in the current System Plan.

(d) Gatherer may, but shall not be obligated to, replace or make any alterations
to the Measurement Devices that it owns necessary to comply with any applicable
Laws.

(e) Producer shall have the right, at its sole expense, to install, own and
operate Measurement Devices located at the Receipt Points. Producer Meters shall
be installed so as not to interfere with Gatherer’s Measurement Devices and
Producer shall take steps that are reasonable and customary in the industry to
mitigate or prevent any Gas pulsation problems or Gas quality problems (such as
sand or water) that may interfere with Gatherer’s Measurement Devices at the
Receipt Points.

(f) Gatherer may elect to use a Producer Meter as the Measurement Device for a
Receipt Point in lieu of constructing, installing, owning and operating a
Measurement Device located at such Receipt Point by providing written notice to
Producer (including by detailing such election in the applicable System Plan).
If Gatherer elects to use such Producer Meter as the Measurement Device for a
Receipt Point, Producer shall provide Gatherer reasonable access to such
Producer Meter, including prior advance written notice of, and the ability to
witness, the calibration of such Producer Meter.

(g) Measurement Devices under the control of Producer or Gatherer will be
constructed, installed and operated in accordance with the following depending
on the type of meters used:

(i) Orifice Meters – in accordance with AGA Report No. 3, API 14.3 part 2, GPA
8185, part 2, Orifice Metering of Natural Gas and Other Hydrocarbon Fluids,
Fourth Edition, April 2000, and any subsequent amendments, revisions or
modifications thereof.

(ii) Electronic Transducers and Flow Computers (solar and otherwise) – in
accordance with the applicable American Gas Association and API MPMS 21.1
standards, including American Gas Association Measurement Committee Report Nos.
3, 5, 6 and 7 and any subsequent amendments, revisions, or modifications
thereof.

(iii) Ultrasonic Meters – in accordance with the American Gas Association
Measurement Committee Report No. 9 (American Gas Association Report No. 9),
dated June 1998, and any subsequent amendments, revisions or modifications
thereof.

 

3



--------------------------------------------------------------------------------

(h) Gatherer may, but shall not be obligated to, replace or make any alterations
to the Measurement Devices necessary to comply with any subsequent amendments,
revisions or modifications of the American Gas Association Reports cited above.
With respect to Producer Meters that Gatherer has elected to use, Producer may,
but shall not be obligated to, replace or make any alterations to the
Measurement Devices necessary to comply with any subsequent amendments,
revisions or modifications of the American Gas Association Reports cited above.

(i) The accuracy of all Measurement Devices listed as Receipt Points or Delivery
Points in the applicable Agreement Addendum, and of all Measurement Devices that
serve as “check meters” for any such Receipt Point or Delivery Point Measurement
Devices will be verified by the owner of such Measurement Device (for purposes
of this paragraph, the “Owner”) at Monthly intervals and, if requested, in the
presence of a representative of the other Party (for purposes of this paragraph,
the “Beneficiary”). The Owner shall verify the accuracy of any owned Measurement
Device before the next Monthly verification required by the preceding sentence
if the Beneficiary requests a special test as described below. Notwithstanding
the foregoing, however, when Daily deliveries of Gas at any Receipt Point or
Delivery Point average 1,000 Mcf per Day or less during any Month, the Owner may
request from the Beneficiary that the accuracy of the Measurement Devices at
such Receipt Point or Delivery Point will be verified quarterly. If, upon any
test, any Measurement Device is found to be inaccurate by 2% or less, previous
readings of such Measurement Device will be considered correct in computing the
deliveries of Gas under this Agreement; provided that, if such Measurement
Device is adjusted to record accurately (within the manufacturer’s allowance for
error), then the previous readings of such Measurement Device will be corrected
to zero error for any period during which an inaccurate reading is known to have
occurred or such other period as agreed between the Parties. If, upon any test,
any Measurement Device is found to be inaccurate by more than 2% of a recording
corresponding to the average hourly flow rate for the period since the last
test, such Measurement Device will immediately be adjusted to record accurately
(within the manufacturer’s allowance for error) and any previous recordings of
such Measurement Device will be corrected to zero error for any period during
which an inaccurate reading is known to have occurred or such other period as
agreed between the Parties. If such period is not known or agreed upon, such
correction will be made for a period covering one-half ( 1/2) of the time
elapsed since the date of the most recent test. If the Beneficiary desires a
special test of any Measurement Device, at least 72 hours’ advance notice will
be given to the Owner, and both Parties will cooperate to secure a prompt test
of the accuracy of such Measurement Device. If the Measurement Device so tested
is found to be inaccurate by 2% or less, the Owner will have the right to bill
the Beneficiary for the costs incurred due to such special test, including any
labor and transportation costs, and the Beneficiary will pay such costs promptly
upon invoice therefor.

 

4



--------------------------------------------------------------------------------

(j) As requested by Producer the Measurement Devices owned by Gatherer shall
include a sufficient number of data ports, and Gatherer shall permit Producer to
connect to such data ports, as shall be required to provide to Producer on a
real-time basis all measurement data generated by such measurement equipment.
Producer shall be responsible at its own cost for obtaining equipment and/or
services to connect to such data ports and receive and process such data.

(k) The charts and records by which measurements are determined shall be
available for the use of both Parties in fulfilling the terms and conditions
thereof. Each Party shall, upon request of the other, mail, email or deliver for
checking and calculation all measurement data, including but not limited to
flowing parameters, characteristics, constants, configurations and events in its
possession and used in the measurement of Gas delivered under this Agreement
within 30 Days after the last chart for each billing period is removed from the
meter. Such data shall be returned within 90 Days after the receipt thereof.

(l) Each Party shall preserve or cause to be preserved for mutual use all test
data, charts or other similar records in accordance with the applicable rules
and regulations of regulatory bodies having jurisdiction, if any, with respect
to the retention of such records, and, in any event, for at least 24 Months.
Each Party shall comply with Noble Document Retention Policy FIN027.

1.5. Measurement Procedures. The measurements of the quantity and quality of all
Gas delivered at the Receipt Points and Delivery Points will be conducted in
accordance with the following:

(a) The unit of volume for measurement will be one Standard Cubic Foot. Such
measured volumes, converted to Mcf, will be multiplied by their Gross Heating
Value per Mcf.

(b) The temperature of the Gas will be determined by a recording thermometer
installed so that it may record the temperature of the Gas flowing through the
meters, or such other means of recording temperature as may be mutually agreed
upon by the Parties. The average of the record to the nearest one degree
Fahrenheit, obtained while Gas is being delivered, will be the applicable
flowing Gas temperature for the period under consideration.

(c) The specific gravity of the Gas will be determined by a recording
gravitometer or chromatographic device installed and located at a suitable point
determined by Producer to record representative specific gravity of the Gas
being metered or, at Producer’s or its designee’s option, by continuous sampling
using standard type gravity methods. If a recording gravitometer or
chromatographic device is used, the gravity to the nearest one-thousandth
(0.001) obtained while Gas is being delivered will be the specific gravity of
the Gas sampled for the recording period. The gravity to the nearest
one-thousandth (0.001) will be determined once per Month from a Gas analysis.
The result will be applied during such Month for the determination of Gas
volumes delivered. All analyses shall be determined by a mutually agreed upon
third party laboratory using GPA 2145, Table of Physical Constants, and GPA
2172, Calculation of Gross Heating Value.

 

5



--------------------------------------------------------------------------------

(d) Adjustments to measured Gas volumes for the effects of supercompressibility
will be made in accordance with accepted American Gas Association standards.
Gatherer or its designee will obtain appropriate carbon dioxide and nitrogen
mole fraction values for the Gas delivered as may be required to compute such
adjustments in accordance with standard testing procedures. At Gatherer’s or its
designee’s option, equations for the calculation of supercompressibility will be
taken from American Gas Association Report No. 8 Detail, dated December 1985, or
API 14.2; Compressibility and Supercompressibility for Natural Gas and Other
Hydrocarbon Gases, latest revision and as amended from time to time.

(e) For purposes of measurement and meter calibration, the atmospheric pressure
for each of the Receipt Points and Delivery Points will be assumed to be the
pressure value determined by Gatherer for the county elevation in which such
point is located pursuant to generally accepted industry practices irrespective
of the actual atmospheric pressure at such points from time to time and shall be
consistent throughout the Individual System.

(f) The Gross Heating Value of the Gas delivered at the Receipt Points and
Delivery Points will be determined at least quarterly by means of GPA 2172;
provided, however, that when Daily deliveries of Gas at any Receipt Point or
Delivery Point average 1,000 Mcf per Day or greater during any Month, the Gross
Heating Value of the Gas delivered at such Receipt Point or Delivery Point will
be determined Monthly by a chromatographic analysis of a flow proportional
sample taken at a suitable point on the facilities to be representative of the
Gas being metered. To the extent possible, the calibration conducted pursuant to
clause (e) of this Section 1.5 of Exhibit A, clause (e) of Section 1.4 of this
Exhibit A and the testing conducted pursuant to this clause (f) of this
Section 1.5 of Exhibit A shall be conducted concurrently or at least with the
same test frequency.

(g) Other tests to determine water content, sulfur and other impurities in the
Gas will be conducted whenever requested by either Party and will be conducted
in accordance with standard industry testing procedures. The Party requested to
perform such tests will bear the cost of such tests only if the Gas tested is
determined not to be within the quality specification set forth herein or, if
applicable, in the applicable Agreement Addendum. If the Gas is within such
quality specification, the requesting Party will bear the cost of such tests.

(h) If, during the Term of this Agreement, a new method or technique is
developed with respect to Gas measurement or the determination of the factors
used in such Gas measurement, such new method or technique may be substituted
for the method set forth in this Agreement if the new method or technique is in
accordance with accepted standards of the American Gas Association, American
Petroleum Institute and Gas Processor’s Association.

 

6



--------------------------------------------------------------------------------

1.6. Gas Meter Adjustments. If a meter is out of service or registering
inaccurately, the quantities of Gas received or delivered during such period
shall be determined as follows:

(a) By using the registration of any check meter or meters, if installed and
accurately registering; or in the absence of such check meters,

(b) By using a meter operating in parallel with the estimated volume corrected
for any differences found when the meters are operating properly,

(c) By correcting the error if the percentage of error is ascertainable by
calibration, tests or mathematical calculation, such as step change, uncertainty
calculation or balance adjustment; or in the absence of check meters and the
ability to make corrections under this sub-paragraph (c), then,

(d) By estimating the quantity received or delivered by receipts or deliveries
during periods under similar conditions when the meter was registering
accurately.

1.7. (Reserved).

1.8. Allocations.

(a) Allocations required for determining payments or fees due under this
Agreement or the amounts shown on the Monthly Loss/ Gain Report shall be made by
Gatherer in a commercially reasonable manner. Gatherer shall provide an
allocation methodology to Producer for its review and approval through the
process outlined in Section 3.1(c) with respect to the System Plan. The factors
that Gatherer may use in making such allocations include but are not limited to
throughput volumes, total consumption of System Fuel, total consumption of Other
System Fuel, System L&U, the Thermal Content of Drip Condensate, the Thermal
Content of Flash Gas, the relative effort required to move the applicable
product through the facilities of Gatherer and other factors determined in good
faith by Gatherer. Profit shall not be a component in the allocation of Drip
Condensate, Flash Gas, System L&U, System Fuel or Other System Fuel. The
allocations shall be based upon the measurements taken and quantities determined
for the applicable Month.

(b) Gatherer will allocate, in a manner that is commercially reasonable and
determined by Gatherer in good faith, to a particular Receipt Point, the Drip
Condensate collected from a Facility Segment.

(End of Schedule A)

 

7



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF DEDICATION AREA

 

•   Section 20, Block 54, Township 1 South, T&P RR, Loving County, Texas

 

•   East 240 acres of Section 24, Block 54, Township 1 South, T&P RR, Loving
County, Texas

 

•   Section 26, Block 54, Township 1 South, T&P RR, Loving County, Texas

 

•   Section 32, Block 54, Township 1 South, T&P RR, Loving County, Texas

 

•   East  1⁄2 of Section 42, Block 54, Township 1 South, T&P RR, Loving County,
Texas

 

1



--------------------------------------------------------------------------------

EXHIBIT B

INSURANCE

Each of Gatherer and Producer shall purchase and maintain (or cause to be
purchased and maintained) in full force and effect at all times during the Term
of this Agreement, at such Party’s sole cost and expense and from insurance
companies that are rated (or whose reinsurers are rated) “A-VII” or better by AM
Best or “BBB-” or better by Standard & Poor’s or an equivalent rating from
another recognized rating agency, policies providing the types and limits of
insurance indicated below, which insurance shall be regarded as a minimum and,
to the extent of the obligations undertaken by such Party in this Agreement,
shall be primary (with the exception of the Excess Liability Insurance and
Workers’ Compensation) as to any other existing, valid, and collectable
insurance. Each Party’s deductibles shall be borne by that Party.

A. Where applicable, Workers’ Compensation and Employers’ Liability Insurance,
in accordance with the statutory requirements of the State of Texas, and
endorsed specifically to include the following:

1. Employers’ Liability, subject to a limit of liability of not less than
$1,000,000 per accident, $1,000,000 for each employee/disease, and a $1,000,000
policy limit.

The Workers’ Compensation and Employers’ Liability Insurance policy(ies) shall
contain an alternate employer endorsement.

B. Commercial General Liability Insurance, with limits of liability of not less
than the following:

$2,000,000 general aggregate

$1,000,000 each occurrence, Bodily Injury or Property Damage Combined Single
Limit

Such insurance shall include the following:

 

  1. Premises and Operations coverage.

 

  2. Contractual Liability covering the liabilities assumed under this
Agreement.

 

  3. Broad Form Property Damage Liability endorsement, unless policy is written
on November 1988 or later ISO form.

 

  4. Products and Completed Operations.

 

  5. Time Element Limited Pollution coverage.

C. If applicable, Automobile Liability Insurance, with limits of liability of
not less than the following:

$1,000,000 Bodily Injury or Property Damage Combined Single Limit, for each
occurrence.

 

1



--------------------------------------------------------------------------------

Such coverage shall include hired and non-owned vehicles and owned vehicles
where applicable.

D. Excess Liability Insurance, with limits of liability not less than the
following:

Limits of Liability - $10,000,000 Occurrence/Aggregate for Bodily Injury and

Property Damage in excess of the coverage outlined in Paragraphs A, B, and C.

The limits of coverage required in this Agreement may be met with any
combination of policies as long as the minimum required limits are met.

Each Party to this Agreement shall have the right to acquire, at its own
expense, such additional insurance coverage as it desires to further protect
itself against any risk or liability with respect to this Agreement and
operations and activities under this Agreement or related thereto. All insurance
maintained by or on behalf of Producer or Gatherer shall contain a waiver by the
insurance company of all rights of subrogation in favor of the other Party.

Neither the minimum policy limits of insurance required of the Parties nor the
actual amounts of insurance maintained by the Parties under their insurance
program shall operate to modify the Parties’ liability or indemnity obligations
in this Agreement.

A Party may self-insure the requirements in this Exhibit B if such Party or its
parent is considered investment grade (S&P BBB- or equivalent or higher).

(End of Exhibit B)

 

2



--------------------------------------------------------------------------------

EXHIBIT C

INDIVIDUAL FEE; THRESHOLD AMOUNT

 

[Provided Separately]

 

1